ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE.

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

ADVISORY OPINION OF 27 MAY 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT N° 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

AVIS CONSULTATIF DU 27 MAT 1987
Official citation:

Application for Review of Judgement No. 333 of
the United Nations Administrative Tribunal, Advisory Opinion,
LCJ. Reports 1987, p. 18.

Mode officiel de citation :

Demande de réformation du jugement n° 333
du Tribunal administratif des Nations Unies, avis consultatif,
C.LJ. Recueil 1987, p. 18.

 

Sales number 5 32
N° de vente :

 

 

 
1987
27 May
General List
No. 72

18

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

27 May 1987

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

Request for advisory opinion by the Committee on Applications for Review of
Administrative Tribunal Judgements — Article 11 of the Statute of the United
Nations Administrative Tribunal.

Competence of the Court — Propriety of the Court’s giving the opinion —
Nature and scope of the advisory opinion requested — Determination by the Court
of the meaning and implications of questions submitted for advisory opinion —
Power of Court to ascertain and state legal questions really in issue — Scope of
questions submitted to Court.

Objection to Judgement on ground of failure by Administrative Tribunal to exer-
cise jurisdiction vested in it — Determination whether the Tribunal addressed its
mind to a point as test of whether the Tribunal failed to exercise jurisdiction —
Significance of opinions appended to the Judgement.

Objection to Judgement on ground of error on a question of law relating to the
provisions of the United Nations Charter — Task of the Court — Meaning of error
“on a question of law relating to the provisions of the Charter” — Duty of Court to
enquire into such error whether or not the error would have affected the disposal of
the case by the Tribunal — Charter, Article 101, paragraph 1 — Article 100, para-
graph 1 — Article 101, paragraph 3 — Article 8 — Article 2, paragraph 1 — Arti-
cle 100, paragraph 2.

ADVISORY OPINION

Present: President NAGENDRA SINGH; Vice-President MBAYE; Judges LACHS,
Rupa, ELiAs, ODA, AGO, SETTE-CAMARA, SCHWEBEL, Sir Robert
JENNINGS, BEDJAOUI, NI, EVENSEN, TARASSOV; Registrar VALENCIA-
OSPINA.
19 APPLICATION FOR REVIEW (ADVISORY OPINION)

In the matter of the Application for Review of Judgement No. 333 of the
United Nations Administrative Tribunal,

THE Court,
composed as above,
gives the following Advisory Opinion:

1. The questions upon which the advisory opinion of the Court has been
asked were laid before the Court by a letter dated 28 August 1984, filed in
the Registry on 10 September 1984, from the Secretary-General of the United
Nations. By that letter the Secretary-General informed the Court that the Com-
mittee on Applications for Review of Administrative Tribunal Judgements
had, pursuant to Article 11 of the Statute of the United Nations Administrative
Tribunal, decided on 23 August 1984 that there was a substantial basis for the
application made to that Committee for review of Administrative Tribunal
Judgement No. 333, and had accordingly decided to request an advisory opin-
ion of the Court. The decision of the Committee, which was set out in extenso
in the Secretary-General’s letter, and certified copies of which in English and
French were enclosed with that letter, read as follows:

“The Committee on Applications for Review of Administrative Tribunal
Judgements at the 4th meeting of its twenty-fourth session on 23 August
1984 decided that there was a substantial basis, within the meaning of arti-
cle 11 of the statute of the Administrative Tribunal, for the application for
review of Administrative Tribunal Judgement No. 333 delivered at Geneva
on 8 June 1984.

Accordingly the Committee on Applications for Review of Administra-
tive Tribunal Judgements requests an advisory opinion of the Interna-
tional Court of Justice on the following questions:

‘(1) In its Judgement No. 333 of 8 June 1984 (AT/DEC/333), did the
United Nations Administrative Tribunal fail to exercise jurisdiction
vested in it by not responding to the question whether a legal impedi-
ment existed to the further employment in the United Nations of the
Applicant after the expiry of his contract on 26 December 1983?

(2) Did the United Nations Administrative Tribunal, in the same
Judgement No. 333, err on questions of law relating to provisions of the
Charter of the United Nations?” .

2. In accordance with Article 66, paragraph 1, of the Statute of the Court
notice of the request for an advisory opinion was given by a letter from the
Deputy-Registrar dated 28 September 1984 to all States entitled to appear be-
fore the Court; a copy of the Secretary-General’s letter setting out the decision
of the Committee was transmitted to those States.

3. Pursuant to Article 65, paragraph 2, of the Statute and to Article 104 of the
Rules of Court, the Secretary-General of the United Nations transmitted to the
Court a dossier of documents likely to throw light upon the question; these
documents reached the Registry in English on 20 December 1984 and in French
on 3 January 1985. On 6 March 1987, on the instructions of the Court the Regis-
trar requested the Secretary-General to supply certain background information
to supplement the dossier; the information was supplied on 27 April 1987.
20 APPLICATION FOR REVIEW (ADVISORY OPINION)

4. The President of the Court decided on 13 September 1984 that the United
Nations and its member States were to be considered as likely to be able to fur-
nish information on the question. Accordingly by a letter of 28 September 1984,
the Deputy-Registrar notified the Organization and its member States,
pursuant to Article 66, paragraph 2, of the Statute of the Court, that the Court
would be prepared to receive written statements from them within a time-limit
fixed at 14 December 1984 by an Order of the President dated 13 Septem-
ber 1984.

5. At the request of the Secretary-General of the United Nations, the Presi-
dent of the Court, by Order of 30 November 1984, extended that time-limit to
28 February 1985.

6. Within the time-limit as so extended, written statements were received
from the Governments of Canada, Italy, the Union of Soviet Socialist Repub-
lics and the United States of America, and from the Secretary-General of the
United Nations; in addition, the Secretary-General transmitted to the Court,
pursuant to Article 11, paragraph 2, of the Statute of the Administrative Tribu-
nal, a statement setting forth the views of Mr. Vladimir Victorovich Yakimetz,
the former staff member to whom the Judgement of the Administrative Tribu-
nal relates.

7. By a letter from the Registrar, dated 5 March 1985, copies of these state-
ments were communicated to the United Nations and to the States which had
presented such statements, in accordance with Article 66, paragraph 4, of the
Statute.

8. By the same letter of 5 March 1985, Canada, Italy, the Union of Soviet
Socialist Republics and the United States of America, as well as the United
Nations, were informed that the President of the Court, pursuant to Article 66,
paragraph 4, of its Statute, had decided to permit any State or organization
having presented or transmitted a written statement to submit comments in
writing on the statement made or transmitted by any other, and had fixed 31 May
1985 as the time-limit for the submission of such comments. The time-limit was
subsequently extended to I July 1985; within the time-limit as so extended,
comments were received in the Registry from the Secretary-General, who
also transmitted the comments of Mr. Yakimetz, and from the United States of
America.

9. On 8 July 1985, copies of these comments were communicated to the
United Nations and to the States which had presented written statements, and
by a letter from the Registrar, dated 3 November 1986, they were informed that
the Court did not intend to hold any public sitting for the purpose of hearing
oral statements in the case.

10. The Judgement of the United Nations Administrative Tribunal
(Judgement No. 333) which was the subject of the application to the Com-
mittee on Applications for Review of Administrative Tribunal Judge-
ments resulting in the present request for advisory opinion was given on
8 June 1984 in case No. 322, Yakimetz v. the Secretary-General of the
United Nations. The facts of that case, as found by the Tribunal, and as set
out in the documents submitted to the Tribunal, may, for the purposes of
the present opinion, be summarized as follows. On 20 July 1977, in a letter

6
21 APPLICATION FOR REVIEW (ADVISORY OPINION)

addressed to the Assistant Secretary-General for Personnel Services, the
Deputy Permanent Representative to the United Nations of the Union of
Soviet Socialist Republics recommended Mr. Vladimir Victorovich Yaki-
metz (hereinafter called “the Applicant”), a national of the USSR who
had been employed by the United Nations in 1969-1974, for a post of
reviser (P-4) in the Russian Translation Service of the United Nations.
On 23 November 1977 the Applicant was offered “a five-year fixed-term
appointment, on secondment from the USSR Government, at step IV of
the First Officer (P-4) level, as Reviser in the Russian Service”. The letter
of appointment, which took effect on 27 December 1977, was issued on
behalf of the Secretary-General on 28 December 1977 and accepted by
the Applicant on 24 January 1978; it did not mention secondment, and
under “Special Conditions” specified “None”. On 5 October 1981 the
Applicant was transferred as Programme Officer to the Programme Plan-
ning Section, Programme Planning and Co-ordination Office, Depart-
ment of International Economic and Social Affairs. On 6 December
1982 the Applicant was recommended for promotion to P-5. The Appli-
cant’s appointment was then extended for one year, expiring on
26 December 1983; the letter of appointment, dated 8 December 1982,
included a “special condition” that he was “on secondment from the
Government of the Union of Soviet Socialist Republics”, which he
accepted without comment.

11. On 8 February 1983 the Assistant Secretary-General for Pro-
gramme Planning and Co-ordination informed the Applicant that it was
his intention to request an extension of his contract after the current con-
tract expired on 26 December 1983, since he believed that “it would be
in the interests of the Office to have your services continue” and asked
him whether he would be in a position to accept such an extension. The
Administrative Tribunal found that “evidence was available” that about
this time

“the USSR authorities were contemplating replacing the Applicant
by another person whom they had already selected and whom they
wished to be trained further by the Applicant”

and that

“It was suggested to him that he should leave for Moscow early in
1983 for this purpose, but his application for leave was refused by the
United Nations.” (Judgement, para. XI.)

On 9 February 1983 the Applicant applied for asylum in the United States
of America. On 10 February 1983 he informed the Permanent Representa-
tive of the USSR to the United Nations that he was resigning from his
position with the Ministry of Foreign Affairs of the USSR and from all

7
22 APPLICATION FOR REVIEW (ADVISORY OPINION)

other official positions he held in the Soviet Government, and that he had
made an application to the Government of the United States of America
requesting asylum. By a letter of the same date the Applicant notified the
Secretary-General, under Staff Rule 104.4 (c), of his intention to acquire
permanent resident status in the United States of America, and informed
him that he had applied for asylum and resigned “from all official posi-
tions I hold in the Government of the Soviet Union”; in that letter he
assured the Secretary-General of his “wish and intention to continue to
perform all my obligations under my employment contract”. On 28 Feb-
ruary 1983 the Director of the Division of Personnel Administration in-
formed the Applicant that the Secretary-General had decided to place
him on special leave with full pay, effective 1 March 1983 and until further
notice, in accordance with Staff Rule 105.2 (a), and that any other decision
pertaining to his case would be taken by the Secretary-General at a later
stage. On 1 March 1983, in a letter to the Director of the Division of Per-
sonnel Administration, the Applicant asked to be advised of the precise
reasons as to “why the leave had been granted”, and asked for clarifica-
tion on a number of points. On 11 March 1983, following a communica-
tion from the Executive Assistant to the Secretary-General addressed to
the Director of the Division of Personnel Administration, the latter in-
formed the Applicant that the Secretary-General had also “determined
that, at this juncture and pending further review, it is in the best interest of
the Organization that [the Applicant] do not enter the premises of the
United Nations”, with immediate effect and until further notice. In that
letter the Director also dealt with the questions put by the Applicant
on 1 March 1983.

12. On 17 March 1983 the Applicant wrote to the Secretary-General
asking for a review under Staff Rule 111.3 (a) of the decision to place him
on special leave, and reiterating his request for a written explanation as to
why it was considered in the best interest of the Organization that he did
not enter the premises of the United Nations; he added, however, that on
the advice of his counsel and under protest, he would of course comply
with the Secretary-General’s decision. On 29 June 1983 the Applicant was
promoted to P-5 with effect from 1 April 1983.

13. On 25 October 1983 the Applicant addressed a memorandum to the
Assistant Secretary-General for Programme Planning and Co-ordination,
recalling that his fixed-term contract with the United Nations was due to
expire on 26 December 1983, and expressing the hope that it would be
found possible on the basis of his performance to recommend a further
extension of his contract with the United Nations, “or even better a career
appointment”. On 8 November 1983 the Assistant Secretary-General
replied, praising the Applicant’s performance and concluding:
23 APPLICATION FOR REVIEW (ADVISORY OPINION)

“From my perspective as head of this Office, I find no difficulty in
recommending a further extension to your contract and intend to do
so at an appropriate time.”

On 23 November 1983 the Deputy Chief of Staff Services informed the
Applicant, “upon instruction by the Office of the Secretary-General”, that
it was not the intention of the Organization to extend his fixed-term
appointment beyond its expiration date, i.e., 26 December 1983. On
29 November 1983 the Applicant protested against the decision in a
letter to the Assistant Secretary-General for Personnel Services, in which
he referred to his “acquired rights under the General Assembly resolu-
tion 37/126, IV, paragraph 5”; that text, quoted in the letter, provides that
the General Assembly

“ Decides that staff members on fixed-term appointments upon
completion of five years of continuing good service shall be given
every reasonable consideration for a career appointment.”

On 2 December 1983 the Assistant Secretary-General for Programme
Planning and Co-ordination, in a letter addressed to the Assistant Secre-
tary-General for Personnel Services, stated, inter alia, that he found it
“extraordinary that such a decision should be taken without consulting
the head of the Office concerned”. On 13 December 1983 the Applicant
requested the Secretary-General to review the decision not to extend his
appointment beyond its expiration date; he again expressly invoked
his rights under General Assembly resolution 37/126, IV, paragraph 5.

14. In a reply dated 21 December 1983, the Assistant Secretary-
General for Personnel Services stated:

“The Secretary-General has given careful consideration to the is-
sues raised in your request for administrative review dated 13 De-
cember 1983 ...as well as in your earlier letter dated 29 November
1983, in connection with the communication, dated 23 November
1983, that ‘it is not the intention of the Organization to extend your
fixed-term appointment beyond its expiration date, i.e., 26 December
1983’.

In your letters, after referring to your service record and the evalu-
ations of your supervisors, you state that under such conditions ‘most
staff members would have an expectancy that their candidacy fora
career appointment would be “given every reasonable considera-
tion”, as General Assembly resolution 37/126 IV requires’.

Your situation, however, is not similar to that of ‘most staff mem-
bers’ with comparable service records, because your present contract
24 APPLICATION FOR REVIEW (ADVISORY OPINION)

was concluded on the basis of a secondment from your national civil
service. At the time your present appointment was made your Gov-
ernment agreed to release you for service under a one-year contract,
the Organization agreed so to limit the duration of your United
Nations service, and you yourself were aware of that arrange-
ment which, therefore, cannot give you any expectancy of renewal
without the involvement of all the parties originally concerned.

Furthermore, you are serving under a fixed-term appointment,
which, as expressly provided in staff rule 104.12 (b) and reiterated in
your letter of appointment, ‘does not carry any expectancy of re-
newal or of conversion to any other type of appointment’.

In view of the foregoing, the reasons advanced by you in your
memorandum of 13 December do not require the Secretary-General
to alter the decision communicated to you by letter of 23 November
1983. That decision is maintained and, therefore, the Secretary-
General is not in a position to agree to your request ‘that the Admini-
strative decision be withdrawn and [your] name forwarded to the
appropriate Appointment and Promotion body for reasonable con-
sideration’ for career appointment.

Should you wish to pursue your appeal, the Secretary-General is
prepared to agree to the direct submission of your case to the Admini-
strative Tribunal.”

On 6 January 1984 the Applicant filed the application to the United
Nations Administrative Tribunal in respect of which Judgement No. 333
was given.

15. A development which occurred after the filing of the Application
to the United Nations Administrative Tribunal, and which was not refer-
red to by the Tribunal in its Judgement (though it was mentioned in
the pleadings before the Tribunal) was a further application by the
Applicant for employment by the United Nations. On 9 January 1984,
according to the Applicant’s statement of views transmitted to the Court
by the Secretary-General, he forwarded a new P-11 Personal History
Form to the Division of Recruitment, Office of Personnel Services,
“applying for a job at the United Nations”. Under Item 4 (National-
ity(ies) at birth), he wrote “USSR”. Under Item 5 (Present nationali-
ty(ies)), he wrote “USA, pending”. Under Item 16 (Have you taken up
legal permanent residence status in any country other than that of your
nationality? If answer is “yes”, which country ?), he wrote “Yes. USA”.
Under Item 17 (Have you taken any legal steps towards changing your
present nationality? If answer is “yes”, explain fully:), he wrote
“T have applied for US citizenship. The bill No. 8.1989 is now before
US Senate.” The Applicant stated that he received no acknowledge-

10
25 APPLICATION FOR REVIEW (ADVISORY OPINION)

ment of this application, and this has not been contradicted by the Res-
pondent.

16. The Applicant made this further application for United Nations
employment after Mr. J. Sills, a spokesman for the Secretary-General, re-
plying to a question at a press conference on 4 January 1984, had said that

“If Mr. Yakimetz chose to apply for a position with the United
Nations he would be given every consideration along with other
applicants for any position, including his old position.”

The New York Times of the same day carried an article on the non-renewal
of the Applicant’s contract; in the article the Executive Assistant to the
Secretary-General, Mr. Emilio de Olivares, was quoted as follows:

“We didn’t extend it because we can’t’, Emilio de Olivares, a
senior aide to Mr. Pérez de Cuellar, said of the Yakimetz contract.

Mr. Olivares said that by Soviet law, Mr. Yakimetz remains a
Soviet citizen . .. Moreover, like all Soviet employees of the Secre-
tariat, he was officially ‘seconded’ from his home Government ...

To have the contract extended, Mr. Olivares said, Soviet consent
was essential. But, he said, ‘the Soviets refused’.”

Mr. Patricio Ruedas, Under-Secretary-General for Administration and
Management, wrote a letter to the New York Times, published on 25 Janu-
ary 1984, commenting on the above newspaper report. He mentioned
other eminent officials who had been seconded and United States legisla-
tion permitting secondment, and concluded:

“The United Nations endeavors to obtain qualified staff from
every one of its member States. Direct employment as well as loans
from governments have been used, and continue to be used, as nor-
mal recruitment procedures. The main difference between the two is
that a person who is on loan returns to his government unless that
government agrees otherwise — a principle applicable in all cases,
and not only those involving the USSR.”

17. The Applicant’s principal contentions before the Tribunal were
summed up by the Tribunal as follows:

“1. No legal impediment existed at the time of the contested deci-
sion, or exists now, to the continuation of the Applicant’s service with
the United Nations:

11
26 APPLICATION FOR REVIEW (ADVISORY OPINION)

(a) the Applicant was not in any legally cognizable sense on second-
ment;

(b) after 10 February 1983, the Respondent had neither the obli-
gation nor the right to solicit or receive instructions as to the
Applicant from any authority extraneous to the Organization;

(c) no legal constraint existed, after 26 December 1983, on the
Applicant’s further appointment to the United Nations;

2. The Applicant had a legally and morally justifiable expectancy
of continued United Nations employment, and a right to reasonable
consideration for a career appointment.

3. The Applicant was denied the reasonable consideration for fur-
ther employment to which he had a right.”

18. The Tribunal then similarly summarized the principal contentions
of the Respondent as follows:

“1, The Applicant has no entitlement, including any legally cog-
nizable expectancy, as regards continued employment on expiry of
his fixed-term contract:

(a) the fixed-term contract excludes any expectancy;

(b) no circumstances outside the scope of the contract gave rise to
legally cognizable expectations:
(i) the circumstances relating to secondment could not have
created an expectancy. The separation from government
service during period of United Nations appointment did
not result in new terms of contract with United Nations;

(ii) the commendations by supervisors did not commit the
Secretary-General to extend the appointment. The pre-con-
ditions to consideration of reappointment by the Appoint-
ment and Promotion Board were not fulfilled;

(iii) General Assembly resolution 37/126, IV, paragraph 5, did
not effect a change in procedure on appointment.

2. The Secretary-General’s decision against re-appointment was
within his sole authority under the Charter and Staff Regulations:

(a) in reaching his decision, the Secretary-General took into account
all the circumstances in the case;

(b} in taking his decision in the case, the Secretary-General acted in
the interest of the Organization.”

12
27 APPLICATION FOR REVIEW (ADVISORY OPINION)

19. The Tribunal then stated that the legal issues involved in the case
were the following:

“(a) whether the Applicant’s work with the United Nations in differ-
ent periods created a legal expectancy for further service with
the United Nations;

(b) whether, and if so to what extent, paragraph 5 of General
Assembly resolution 37/126, IV, of 17 December 1982 which
reads

‘Decides that staff members on fixed-term appointments upon
completion of five years of continuing good service shall be
given every reasonable consideration for a career appointment’

has been carried out;

(c) the consequences of the application of United Nations rules
and regulations in relation to the United States law on resident
status and citizenship.”

20. The Judgement of the Administrative Tribunal will be examined in
detail later in the present Opinion (paragraphs 33 ff., below), the following
brief summary being sufficient for the present. On the first issue identified
by the Tribunal, it found, contrary to the contention of the Applicant, that
during his period of service with the United Nations the Applicant was
under secondment (Judgement, paras. III and XIIT) and that there was no
“evidence of circumstances sufficient to establish that he had a legal ex-
pectancy of any type of further appointment following the end of his
fixed-term appointment” (para. VI). The Tribunal rejected the argument
of the Applicant that the Secretary-General, by his actions in relation to
the Applicant after 10 February 1983 when he resigned from the service of
the USSR Government, created a new, although tacit, agreement in which
the Soviet Government was not in any way involved (para. VIII). As to the
question whether the terms of General Assembly resolution 37/126 had
been carried out, the Tribunal found that the Secretary-General was
bound by it, but that the resolution was silent on who should give “every
reasonable consideration” and by what procedure. The Tribunal consid-
ered the letter addressed to the Applicant on 2] December 1983 (quoted in
paragraph 14 above), and drew from it “the plain and simple inference...
that the Respondent had given the required (i.c., ‘every reasonable’) con-
sideration for a career appointment for the Applicant” (para. XVI). It
found that the procedure of offering a probationary appointment to a
candidate was at the time applicable, that the Secretary-General had the
sole authority to decide what constituted “reasonable consideration” and
whether the Applicant could be given such an appointment. The Tribunal
concluded:

13
28 APPLICATION FOR REVIEW (ADVISORY OPINION)

“He apparently decided, in the background of secondment of the
Applicant during the period of one year from 27 December 1982 to
26 December 1983, that the Applicant could not be given a proba-
tionary appointment. He thus exercised his discretion properly, but
he should have stated explicitly before 26 December 1983 that he had
given ‘every reasonable consideration’ to the Applicant’s career
appointment.” (Para. XVIII.)

The Tribunal went on to reject the suggestion that the Secretary-General
had sought instructions from any member State or had in any manner let
the wishes of a member State prevail over the interests of the United Na-
tions, contrary to Article 100, paragraph 1, of the Charter. The Tribunal’s
treatment of the third legal issue it identified (para. (c) quoted in para-
graph 19 above) will be examined later in this Opinion (paragraphs 83
and 84).

21. The Tribunal, while thus rejecting the application made to it,
expressed

“its dissatisfaction with the failure of the Respondent to record suf-
ficiently early and in specific terms the fact that he had given the
question of the Applicant’s career appointment ‘every reasonable
consideration’ as enjoined by the General Assembly resolution”
(para. XX),

but considered that this had not caused any discernible injury to the Ap-
plicant. To the Judgement was appended a statement by the President of
the Tribunal, Mr. Endre Ustor, recording his disagreement with this state-
ment of disapproval and stating his view that the doctrine of the Tribunal
on secondment “precludes not only the extension of a seconded fixed-
term appointment but also its conversion to any other type of appoint-
ment without the consent of the Government concerned”. Also appen-
ded was a dissenting opinion by a Vice-President of the Tribunal, Mr.
Arnold Kean, expressing the view that

“the Repondent’s decision was flawed by fundamental mistakes of
fact or law and requires to be set aside, and that the Tribunal should
accept the Applicant’s plea that he was illegally denied his right to
reasonable consideration for a career appointment”.

This conclusion was based on, inter alia, the view that the writer of the
letter of 21 December 1983 mistakenly believed that, if the Applicant had
no expectancy of renewal of his fixed-term appointment, there was no
possibility of his receiving a career appointment in pursuance of Gen-
eral Assembly resolution 37/126 (para. 7 of Mr. Kean’s opinion).

* *

14
29 APPLICATION FOR REVIEW (ADVISORY OPINION)

22. On21 June 1984, the Applicant presented an application for review
of the Judgement to the Committee on Applications for Review of Admin-
istrative Tribunal Judgements, in which he requested the Committee to
request an advisory opinion of the Court on all four of the grounds set out
in Article 11 of the Tribunal’s Statute (that the Tribunal has exceeded its
jurisdiction or competence, that it has failed to exercise jurisdiction
vested in it, that it has erred on a question of law relating to the provisions
of the Charter of the United Nations, or that it has committed a funda-
mental error in procedure which has occasioned a failure of justice). On
10 August 1984, the Secretary-General presented his comments on that
Application. At a public meeting held on 28 August 1984 the Committee
announced its decisions: it decided that there was not a substantial basis
for the application on two of the grounds advanced (that the Tribunal had
exceeded its jurisdiction, or that the Tribunal had committed a fundamen-
tal error in procedure which had occasioned a failure of justice); in respect
of the other two grounds, it held that there was a substantial basis for the
application and decided to submit two questions to the Court for advisory
opinion. It then announced the text of those questions, as reproduced in
paragraph 1 above. The results of and the participation in the votes taken
during the private deliberations of the Committee were then formally
announced, and five members of the Committee made statements for
the record (A/AC.86/XXIV/PV.5).

* *

23. The competence of the Court to give an advisory opinion at the
request of the Committee on Applications for Review of Administra-
tive Tribunal Judgements (hereinafter called “the Committee”) derives
immediately from Article 11, paragraphs 1 and 2, of the Statute of the
United Nations Administrative Tribunal, which provides as follows:

“1. If a Member State, the Secretary-General or the person in
respect of whom a judgement has been rendered by the Tribunal
(including any one who has succeeded to that person’s rights on
his death) objects to the judgement on the ground that the Tribunal
has exceeded its jurisdiction or competence or that the Tribunal has
failed to exercise jurisdiction vested in it, or has erred on a question
of law relating to the provisions of the Charter of the United Nations,
or has committed a fundamental error in procedure which has occa-
sioned a failure of justice, such Member State, the Secretary-General
or the person concerned may, within thirty days from the date of the
judgement, make a written application to the Committee established
by paragraph 4 of this article asking the Committee to request an ad-
visory opinion of the International Court of Justice on the matter. .

2. Within thirty days from the receipt of an application under
paragraph 1 of this article, the Committee shall decide whether or
not there is a substantial basis for the application. If the Committee

15
30 APPLICATION FOR REVIEW (ADVISORY OPINION)

decides that such a basis exists, it shall request an advisory opinion
of the Court, and the Secretary-General shall arrange to transmit to
the Court the views of the person referred to in paragraph 1.”

The fundamental text in this respect is however Article 96 of the
United Nations Charter:

“1. The General Assembly or the Security Council may request
the International Court of Justice to give an advisory opinion on any
legal question.

2. Other organs of the United Nations and specialized agencies,
which may at any time be so authorized by the General Assembly,
may also request advisory opinions of the Court on legal questions
arising within the scope of their activities.”

Similarly, Article 65, paragraph 1, of the Statute of the Court provides
that

“The Court may give an advisory opinion on any legal question at
the request of whatever body may be authorized by or in accordance
with the Charter of the United Nations to make such a request.”

24. In two previous advisory opinions (Application for Review of Judge-
ment No. 158 of the United Nations Administrative Tribunal, I.C.J.
Reports 1973, p. 166; Application for Review of Judgement No. 273 of the
United Nations Administrative Tribunal, I.C.J. Reports 1982, p. 325), the
Court has examined the question of its competence under these provi-
sions. In one of these cases the request for opinion originated, as in the
present case, from an application by a staff member; in the other the re-
quest originated from an application to the Committee by a member State.
In the first of those cases, the Court concluded that

“the Committee on Applications for Review of Administrative Tri-
bunal Judgements is an organ of the United Nations, duly constituted
under Articles 7 and 22 of the Charter, and duly authorized under
Article 96, paragraph 2, of the Charter to request advisory opinions
of the Court for the purpose of Article 11 of the Statute of the United
Nations Administrative Tribunal. It follows that the Court is compe-
tent under Article 65 of its Statute to entertain a request for an advi-
sory opinion from the Committee made within the scope of Article 11
of the Statute of the Administrative Tribunal.” (Application for Re-
view of Judgement No. 158 of the United Nations Administrative Tribu-
nal, LCJ. Reports 1973, p. 175, para. 23.)

That conclusion presupposes that in any specific case the conditions laid
down by the Charter, the Statute, and the Statute of the Administrative
Tribunal are complied with, and in particular that a question on which the
opinion of the Court is requested is a “legal question” and one “arising

16
31 APPLICATION FOR REVIEW (ADVISORY OPINION)

within the scope of [the] activities” of the requesting organ. The question
whether a judicial body failed to exercise jurisdiction is clearly a legal
question, as is also the question whether it erred on a question of law. Fur-
thermore, the questions put to the Court by the Committee in the present
case

“clearly arise out of the performance of [its] primary function of
screening the applications presented to it. They are therefore ques-
tions which, in the view of the Court, arise within the scope of the
Committee’s own activities; for they arise not out of the judgements
of the Administrative Tribunal but out of objections to those judge-
ments raised before the Committee itself.” (Application for Review of
Judgement No. 158 of the United Nations Administrative Tribunal,
LC.J. Reports 1973, p. 174, para. 21.)

*

25. Itis of course well established that

“Article 65, paragraph 1, of the Statute, which establishes the
power of the Court to give an advisory opinion, is permissive and,
under it, that power is of a discretionary character.” (1.CJ. Reports
1975, p. 21, para. 23.)

It is equally well established that the reply of the Court to a request for
opinion represents its participation in the activities of the United Nations
and, in principle, should not be refused. When considering the proper
exercise of its discretion in this respect, it is however essential for the
Court to focus its attention on the question or questions to which it is
asked to reply, rather than on such related or ancillary questions as may
have arisen in connection with the problem put to the Court. In the pre-
sent case the Government of the United States has advanced the view that

“itis.….. important for the Court to clarify the meaning and nature of
secondment in the light of its increasing use in staffing international
organizations generally and the United Nations in particular, even
though this case does not turn on the question of whether the Appli-
cant was in fact seconded to the United Nations during his second
continuous period of service there from 27 December 1977 to 26 De-
cember 1983”.

Similarly the Government of Italy has drawn attention to the uncertainty
created by Judgement No. 333 as to the position of staff members on sec-
ondment and to the consideration which weighed with the Court to give
its opinion in a previous review case, namely the “stability and efficiency
of international organizations” (J.C.J. Reports 1982, p. 347, para. 45). The
request addressed to the Court is however not for an opinion on the
“meaning and nature of secondment”, so that it is only if, or to the extent

17
32 APPLICATION FOR REVIEW (ADVISORY OPINION)

that, it proved necessary for the Court to determine the meaning and
nature of secondment in order to be able to reply to the one or the other
of the two specific questions put to it that such an examination would
properly form part of its advisory opinion.

26. However, leaving aside for this reason the asserted desirability of
an authoritative legal opinion on the nature of secondment, the Court
considers that there is clear legal justification for replying to the two ques-
tions put to it by the Committee. When a request was first made to the
Court for an advisory opinion pursuant to Article 11 of the Statute of the
Administrative Tribunal, the Court subjected the machinery established
by that Article to critical examination, in order to satisfy itself that it
would be right to give an opinion in such a case. Inspired by its own pre-
vious approach to the question of reviewing in an advisory opinion a de-
cision of the ILO Administrative Tribunal, it was reluctant to “imperil
the working of the régime established by the Statute of the Administra-
tive Tribunal for the judicial protection of officials” and concluded that

“although the Court does not consider the review procedure pro-
vided by Article 11 as free from difficulty, it has no doubt that, in the
circumstances of the present case, it should comply with the request
by the Committee on Applications for Review of Administrative
Tribunal Judgements for an advisory opinion” (Application for
Review of Judgement No. 158 of the United Nations Administrative
Tribunal, I.C.J. Reports 1973, p. 183, para. 40).

This conclusion is qualified by a reservation as to the merits of the proce-
dure established by Article 11 of the Tribunal’s Statute. In its 1973 Advi-
sory Opinion the Court examined a number of criticisms addressed to this
procedure, and in particular the fact that “being composed of mem-
ber States, the Committee is a political organ”, yet discharged “functions
which, in the Court’s view, are normally discharged by a legal body”
(LCJ. Reports 1973, p. 176, para. 25). Ultimately the Court however con-
sidered that it should give an advisory opinion at the request of the Com-
mittee established under Article 11: it noted that

“A refusal by the Court to play its role in the system of judicial
review set up by the General Assembly would only have the conse-
quence that this system would not operate precisely in those cases in
which the Committee has found that there is a substantial basis for
the objections which have been raised against a judgement.” (Jbid.,
p. 177, para. 28.)

Similarly in the present case it is clear from the request made by the Com-
mittee, from the written statements submitted to the Court by the Govern-
ment of Italy and the Government of the United States of America, and
from the statement of views of the Applicant transmitted to the Court, that

18
33 APPLICATION FOR REVIEW (ADVISORY OPINION)

objections have been raised against Judgement No. 333, and that their
examination is appropriate to secure “the judicial protection of officials”
of the United Nations. Accordingly, while renewing reservations made
in previous cases as to the procedure established by Article 11, the
Court concludes that it should give an advisory opinion in the present
case.

* *#

27. The two provisions of Article 11 of the Statute, specifying grounds
of objection in respect of which in this case the Committee found that
there was a substantial basis for the application for review, have been con-
sidered by the Court before, in two previous advisory opinions, in 1973
and 1982, on cases referred to it by the Committee. In those opinions the
Court established a principle as to the scope of its action in response to
such requests, and a limited exception to the principle in the case of one of
the two grounds considered. In the case of the Application for Review of
Judgement No. 158 of the United Nations Administrative Tribunal, the
Court established the principle that the role of the Court in review pro-
ceedings is not to retry the case, but added that this

“does not mean that in an appropriate case, where the judgement has
been challenged on the ground of an error on a question of law re-
lating to the provisions of the Charter, the Court may not be called
upon to review the actual substance of the decision” (I.C_J. Reports
1973, p. 188, para. 48).

The Court in 1982, in its opinion on the Application for Review of Judge-
ment No. 273 of the United Nations Administrative Tribunal, quoted this
passage, and went on to examine carefully the question of its proper role
when asked for an advisory opinion in respect of the ground of objection
concerning error on a question of law relating to provisions of the Charter.
It observed that the answer to that question must depend “not only upon
the terms of Article 11, but also upon several other factors including, first
of all, the Court’s Statute, the case-law of the Court, the general require-
ments for the exercise of the judicial function”, as well as upon the exact
terms of the particular question asked of the Court by the Committee
(1.CJ. Reports 1982, p. 355, para. 57). It re-emphasized that “the Court’s
proper role is not to retry the case and to attempt to substitute its own
opinion on the merits for that of the Tribunal” (ibid., p. 356, para. 58). That
principle must continue to guide the Court in the present case. It will
therefore not necessarily have to deal with the problems raised by certain
administrative steps taken, or which should have been taken, by the Secre-
tariat, and which have been the subject of criticism, at the same time as the
Tribunal’s Judgement No. 333. Taking into account the limits of its
competence set by the applicable texts, the Court should not express any
view on the correctness or otherwise of any finding of the Tribunal in

19
34 APPLICATION FOR REVIEW (ADVISORY OPINION)

Judgement No. 333, unless it is necessary to do so in order to reply to the
questions put to it.

28. The Court now turns to the first of the two questions submitted to it
by the Committee, namely:

“In its Judgement No. 333 of 8 June 1984 (AT/DEC/333) did the
United Nations Administrative Tribunal fail to exercise jurisdiction
vested in it by not responding to the question whether a legal impedi-
ment existed to the further employment in the United Nations of the
Applicant after the expiry of his contract on 26 December 1983?”

With regard to the wording of this question, the Court should first observe
that there is, or at least there appears to be, a discrepancy between the
English version, which refers to a “legal impediment . . . to the further
employment in the United Nations” and the French version, which refers
to an “obstacle juridique au renouvellement de l’engagement du requérant
à l'Organisation des Nations Unies”. The French text seems to refer only
to the narrow hypothesis of a mere extension or renewal of the contract
held by the Applicant up to 26 December 1983. However, according to the
Report of the Committee (A/AC.86/30, para. 13), the decision of the
Committee was based on a proposal, in English, made by the representa-
tive of the United Kingdom (A/AC.86/R.120), which used the expression
“legal impediment... to the further employment”. Accordingly, the words
in the French version “obstacle juridique au renouvellement de l’engage-
ment” must be taken to have been a translation of this expression, and
therefore to refer to a legal impediment to a “further appointment” or “re-
appointment” of the Applicant to the Organization, including both the
case of a prolongation of an existing contract, and that of an appointment
distinct from the pre-existing contractual relationship.

29. The question whether a “legal impediment” existed to the further
employment of the Applicant was raised from the outset when the Appli-
cant, in his application to the Administrative Tribunal, requested it “To
adjudge and declare that no legal impediment existed to his further
United Nations employment after the expiry of his contract on
December 26, 1983”. While contending that “no legally valid secondment
took place”, or that after 10 February 1983 there was a “new contractual
arrangement”, he conceded that “Having resigned from all positions he
might have held in the USSR Government, he was clearly not eligible for
an extension of secondment, nor would he have consented to one”. On the
other hand, he contended that “There was no legal bar, however, to his
eligibility for a new fixed-term contract, or a probationary appointment”,
and that he “had a legally and morally justifiable expectancy of continued

20
35 APPLICATION FOR REVIEW (ADVISORY OPINION)

U.N. employment, and a right to reasonable consideration for a career
appointment”.

30. In his Answer, the Respondent stated in response to the plea con-
cerning the question of a “legal impediment”: :

“With respect to plea C, Respondent does not dispute that it was
within the Secretary-General’s authority and discretion to re-appoint
the Applicant after the expiry of his contract.” (Para. 27 (c).)

In the circumstances obtaining at the time of the letter of 21 Decem-
ber 1983, “further appointment on the basis of secondment was obviously
out of the question”, but at the same time “In those circumstances, there
was no contractual or otherwise legally based prohibition on the Secre-
tary-General, either to grant or withhold another appointment”. Before
the Tribunal therefore, the Secretary-General committed himself to the
view that there was no “legal impediment” to the grant of a career appoint-
ment; and asserted that “The decision now contested was taken by the
Secretary-General after consideration of all the circumstances in the
case...” and that this constituted “reasonable consideration” within the
meaning of General Assembly resolution 37/26. In his formal “Observa-
tions on Applicant’s Pleas and Conclusions”, the Secretary-General
asserted

“With respect of plea E, Respondent requests the Tribunal to con-
clude that Applicant had no ‘right’ to favourable consideration for a
career appointment and did, in fact, receive such consideration as
was reasonable.”

31. In his “Observations on the Answer of the Respondent”, the Appli-
cant did not refer at all to the recognition by the Secretary-General, in
paragraph 27 (c) of his Answer, quoted above, that there was no “legal
impediment” to a re-appointment; he merely took issue with the assertion
that “reasonable consideration” was given, submitting that “The Secre-
tary-General, due to a misapprehension of the Applicant’s contractual
status, cannot have given every reasonable consideration to his candida-
ture”. Quoting the letter of 21 December 1983, the remarks of the spokes-
man for the Secretary-General, Mr. Sills, at the press briefing of 4 Janu-
ary 1984, the reported remarks of Mr. de Olivares on the same date, and
the letter from Mr. Ruedas published in the New York Times on 25 Janu-
ary 1984 (see paragraph 16 above), the Applicant concluded:

“If he was under the impression, as [the statements quoted] indi-
cate, that any extension of the Applicant’s appointment without gov-

21
36 APPLICATION FOR REVIEW (ADVISORY OPINION)

ernment consent was beyond the scope of his discretionary powers,
the Secretary-General cannot have given every reasonable consider-
ation to a career appointment, in violation of the Applicant’s rights.

If he was not under such impression, then the reasons given by the
officials quoted above were specious.”

In other words, the Applicant invited the Tribunal to find that the analysis
of the legal position expressed in paragraph 27 (c) of the Secretary-Gen-
eral’s Answer was not the view he, or his responsible officials, had held at
the time that the “reasonable consideration” was supposed to have been
given; and that the view which actually was held at that time, that the
secondment did give rise to a “legal impediment” to any further employ-
ment, was incorrect, and was such that no “consideration” on that basis
could be “reasonable” within the meaning of resolution 37/126.

32. A preliminary point arises from the wording of the first question
put to the Court by the Committee, whereby the Court is asked specifi-
cally whether the Administrative Tribunal failed to exercise jurisdiction
“by not responding to the question whether a legal impediment existed” to
the Applicant’s further employment. It has been suggested that the Com-
mittee intended the Court to take as established that the Tribunal did in
fact not respond to that question, and to give its opinion solely on the legal
question whether the Tribunal thus failed to exercise jurisdiction. This
problem is one of interpretation, in the sense that it is appropriate to ascer-
tain what the Committee intended to ask of the Court; but it is also one
relating to the respective competences of the Committee and of the Court.
In the view of the Court, it is in fact the latter consideration which prevails.
Such a restrictive interpretation of the Committee’s question as suggested
above seems prima facie unlikely, and “It is not to be assumed” that the
body requesting an opinion of the Court “would thus seek to fetter or
hamper the Court in the discharge of its judicial functions” (Certain
Expenses of the United Nations, I.C.J. Reports 1962, p. 157). Even if such
had been the intention of the Committee, however, in the view of the
Court it would nevertheless be bound to examine the question in all its
aspects: “the Court must have full liberty to consider all relevant data
available to it in forming an opinion on a question posed to it for an advi-
sory opinion” (ibid.). The Court cannot therefore simply assume that the
Tribunal did in fact fail to respond to the question of the alleged legal
impediment, and consider solely whether by not doing so it failed to
exercise jurisdiction.

33. The Tribunal’s handling of this question is not entirely clear. The

22
37 APPLICATION FOR REVIEW (ADVISORY OPINION)

Court however considers that this was because it was obliged to deal first
with other contentions set out in the application made to it by the Appli-
cant. The argument in that application is set out under the three main
headings which the Tribunal listed at the beginning of its Judgement (see
paragraph 17 above). One of these, mentioned second by the Applicant,
was that he “had a legally and morally justifiable expectancy of continued
United Nations employment, and a right to reasonable consideration for
a career appointment”. The Tribunal disregarded the question of moral
justifiability and concentrated on the idea of legal justifiability of the
expectancy. As a matter of logic, it was appropriate to deal first with
this question of a “legal expectancy”, since if the Applicant could show
that he possessed such an expectancy, then in the words of the Tribunal
in an earlier case “such legal expectancy created a corresponding obliga-
tion on the part of the Respondent to provide continuing employment to
the Applicant within [the Organization]” (Judgement No. 142, Bhatta-
charyya, para. X).

34. It was in the context of its examination of the claim to a “legal
expectancy” that the Tribunal found, contrary to the Applicant’s first
contention, that “during the period of his service with the United Nations
the Applicant was under secondment” (para. XIIJ) and that the Respon-
dent had concluded — correctly, in the view of the Tribunal — in the letter
of 21 December 1983 that “since the involvement of all parties concerned
was necessary for the renewal of the Applicant’s appointment, such re-
newal was impossible in the circumstances” (para. IV). The Tribunal noted
that the Respondent relied on the provision in Staff Rule 104.12 (6) that
“The fixed-term appointment does not carry any expectancy of renewal or
of conversion to any other type of appointment”, and found that “it does
not appear that the Applicant has produced evidence of circumstances
sufficient to establish that he had a legal expectancy of any type of further
appointment following the end of his fixed-term appointment” (para. VI).
The Tribunal found further that “In so far as [the Applicant] was on
secondment from the USSR Government, none of the actions he took
could bring about any legal expectancy of renewal of his appoint-
ment” (para. XII), the actions of the Applicant referred to being his resig-
nation from the USSR posts, and his application for asylum in the United
States. In what was clearly an allusion to the Bhattacharyya case, the
Tribunal added:

“Tf his fixed-term appointment were not based on secondment he
could, in the jurisprudence of the Tribunal, have in certain circum-
stances expectation of one kind or another for an extension, but such
a situation did not arise.” (Para. XII.)

Before setting out its conclusion on the question of “legal expectancy”, the
Tribunal included a passage in its reasoning referring to the effect of a
change of nationality effected by a staff-member, and quoting from an-

23
38 APPLICATION FOR REVIEW (ADVISORY OPINION)

other of the Tribunal’s Judgements (No. 326, Fischman). The Court will
have occasion to consider this part of the Judgement later, in the context
of the second of the two questions put to it.

35. It should be noted that it was only in the context of the Tribunal’s
examination of the question of the claim to a legal expectancy that it
quoted (in para. V) the provision in Staff Rule 104.12 (b)set out above. The
Court therefore does not consider that by doing so the Tribunal intended
to suggest that this rule would prevent the “reasonable consideration”
required by General Assembly resolution 37/126 from leading to the
grant of, or “conversion to” a career appointment in the circumstances
contemplated by that resolution. Resolution 37/126, part IV, para-
graph 5, of which was intended specifically to be applied to staff mem-
bers on fixed-term contracts, had to be interpreted together with Staff
Rule 104.12 (b) since the latter remained in force. The resolution could not
of course confer any expectancy, legal or otherwise, “of renewal or of
conversion to any other type of appointment” as long as Rule 104.12 (b)
stood; therefore “reasonable consideration” could not imply an expec-
tancy involving any obligation on the part of the Secretary-General to
appoint the Applicant. But on the other hand the existence of the Staff
Rule obviously was no bar to the giving of “reasonable consideration”
for a career appointment.

36. The Tribunal concluded “that during the period of his service with
the United Nations the Applicant was under secondment”, and that the
consent of his national Government was required to modify that situation.
With tts conclusions on these points “in mind”, the Tribunal turned to
“the Applicant’s plea that he was entitled to, but was denied, the right to
receive ‘every reasonable consideration’ in terms of paragraph 5 of Gen-
eral Assembly resolution 37/126, IV” (para. XIV). After noting that the
Secretary-General was bound by the terms of that resolution, and that
“the Tribunal has to decide how and to what extent he carried out his
obligations under it”, the Tribunal continued:

“The Respondent’s letter dated 21 December 1983, addressed to
the Applicant in reply to his counsel’s letter of 13 December 1983,
states that he has ‘given careful consideration to the issues raised in
your request for administrative review’, and since these issues are
particularly related to the provision of the General Assembly resolu-
tion in question, the plain and simple inference is that the Respon-
dent had given the required (i.e., ‘every reasonable’) consideration
for a career appointment for the Applicant.” (Para. XVI.)

24
39 APPLICATION FOR REVIEW (ADVISORY OPINION)

37. The Tribunal then dealt with the issue of whether or not the appro-
priate form for such consideration was reference of the matter to the
Appointment and Promotion Board; this part of the Judgement will be
examined in greater detail in the context of the second question put to
the Court (paragraphs 67 ff. below). After noting that resolution 37/126
“is silent on who should give ‘every reasonable consideration’ and by
what procedure”, it concluded that

“the existing procedure of offering a probationary appointment to a
candidate remains applicable, and that in the absence of such an
appointment it is left to the Respondent to decide how ‘every rea-
sonable consideration’ for a career appointment should be given
to a staff member under General Assembly resolution 37/126, IV,
paragraph 5” (para. XVIII).

Its conclusion on the question of “reasonable consideration” is as fol-
lows:

“In the present case, the Respondent had the sole authority to
decide what constituted ‘reasonable consideration’ and whether
the Applicant could be given a probationary appointment. He appar-
ently decided, in the background of secondment of the Applicant
during the period of one year from 27 December 1982 to 26 Decem-
ber 1983, that the Applicant could not be given a probationary ap-
pointment. He thus exercised his discretion properly, but he should
have stated explicitly before 26 December 1983 that he had given
‘every reasonable consideration’ to the Applicant’s career appoint-
ment.” (Para. XVIII.)

38. It will thus be apparent from this analysis of the Judgement why the
Tribunal did not deal first of all with the first of the Applicant’s conten-
tions, namely the absence of any “legal impediment”. It did not take the
view either that there was or that there was not an absolute impediment,
barring further employment; rather, it found there could be no legal
expectancy (i.e., that there was in this respect a “legal impediment”), but
there was no such impediment to “reasonable consideration” being
given to the grant of a career appointment. To put the matter another way,
there was, in the view of the Tribunal, no “legal impediment” to the grant
of a career appointment if the Secretary-General in the exercise of his
discretion saw fit to offer one, and the Secretary-General was bound by
resolution 37/126 to give “every reasonable consideration” to the pos-
sibility. The Tribunal considered that the fact of secondment excluded
(and did as it were constitute a legal impediment to) a “legal expectancy”
of the Applicant’s further employment, which would have entailed an
obligation on the Secretary-General, not merely to give “every reasonable

25
40 APPLICATION FOR REVIEW (ADVISORY OPINION)

consideration” but actually to “provide continuing employment”, on the
basis of the Bhattacharyya precedent.

39. Much of the criticism (e.g., in the written statement of Italy, and the
comments of the United States) addressed to the Judgement of the Tribu-
nal is in fact based, explicitly or implicitly, on the idea that the existence or
otherwise of a “legal impediment” to further employment — any further
employment — of the Applicant by the United Nations constituted in
some sense a preliminary question which the Tribunal was obliged, as a
matter of procedure or as a matter of logic, to answer before going on to
other questions. This however would only be so if the legal impediment, if
it existed at all, would be absolute: i.e., if the choice was between holding
that there was no legal impediment at all, or that there was such an impedi-
ment and that it excluded a staff member from all further United Nations
employment. On the view of the matter which emerges from the Tribu-
nal’s Judgement, however, it was clearly more logical to deal with the
question of legal impediment as an aspect of each of the two questions of
“legal expectancy” and “reasonable consideration”.

40. The “dissatisfaction” expressed by the Tribunal (para. XX) at the
Secretary-General’s “failure to record sufficiently early and in specific
terms the fact that he had given the question of the Applicant’s career
appointment ‘every reasonable consideration’ as enjoined by the Gen-
eral Assembly resolution” is also significant, since it throws light on the
Tribunal’s interpretation of the letter of 21 December 1983 (set out in
paragraph 14 above). The Applicant argues that in the mind of the writer of
that letter, “he was ineligible for ‘every reasonable consideration’ without
an expectancy of renewal” and that the letter indicates that the writer “be-
lieved a secondment contract bestows a right on a government to veto fur-
ther employment under any other form of contract and thus taint the
seconded employee in perpetuity”. This was however not the way in
which the Tribunal interpreted that letter. While it considered that the Sec-
retary-General had exercised his discretion properly, it found that “he
should have stated explicitly before 26 December 1983 that he had given
‘every reasonable consideration’, to the Applicant’s career appointment”
(para. XVIII). If the Tribunal had read the letter of 21 December 1983 as
signifying that, in the view of the Secretary-General, the Applicant was
ineligible for “every reasonable consideration”, it could hardly have criti-
cized the Secretary-General for failing to say that he had given such con-
sideration.

41. This criticism expressed by the Tribunal cannot however have any
further impact on the Court’s opinion regarding the answer to the ques-

26
41 APPLICATION FOR REVIEW (ADVISORY OPINION)

tion put to it. The Tribunal, of course, also interpreted the letter to mean
that the Respondent “apparently decided, in the background of second-
ment of the Applicant during the period of one year from 27 Decem-
ber 1982 to 26 December 1983, that the Applicant could not be given a
probationary appointment” (para. XVIII). But for the purposes of this
Advisory Opinion, it is of little importance what were the reasons underly-
ing the Respondent’s decision since the Tribunal was satisfied that the
Respondent had given every reasonable consideration to the Applicant’s
case. The Tribunal held that the Secretary-General did not fail to apply
the resolution, but was only blameworthy for failing to inform the Appli-
cant at the proper time of exactly what he had done.

42. The first question put to the Court in the present proceedings is
whether the Tribunal failed to exercise jurisdiction “by not responding to
the question whether a legal impediment existed to the further employ-
ment in the United Nations of the Applicant”. However, this was not the
real complaint of the Applicant against the Tribunal: the objection of the
Applicant was that, in examining the question of “reasonable considera-
tion” it paid no, or insufficient, attention to the indications that the Secre-
tary-General had thought that there was a legal impediment to any further
employment, so that his “reasonable consideration” either never took
place or was vitiated by a basic assumption later conceded to be incorrect.
Thus in his application to the Committee, the Applicant explained:

“The Applicant therefore requested the Tribunal to determine
whether any legal impediment existed to his further United Nations
employment after the expiry of his contract on 26 December 1983. In
other words, did the Respondent err in his belief that having once
served under a contract labelled ‘secondment’, the Applicant was
thereby permanently disabled from further United Nations service
under any other form of contract or appointment. It was well within
the Tribunal’s jurisdiction to make such a determination.

The Majority Judgement of the Tribunal completely omits this
threshold question from the legal issues to which it addresses itself.”
(Emphasis added.)

The expression “In other words” is used to imply that one and the same
question is being stated in two different forms; but it appears to the Court
that there are here two related but separate questions. The first question is
whether the Tribunal failed to deal with the legal question of the existence
or otherwise of a legal impediment to further employment, and it is this
which is alleged to be a failure to exercise jurisdiction. The second ques-
tion is whether the Tribunal failed to enquire into the belief of the Secre-

27
42 APPLICATION FOR REVIEW (ADVISORY OPINION)

tary-General as to the existence of a legal impediment, and the possible
impact of that belief on his ability to give “every reasonable considera-
tion” to a career appointment.

43. The Court would recall that in appropriate cases it is entitled to
look behind the strict terms of the question as presented to it. In its
Advisory Opinion concerning the Interpretation of the Agreement of
25 March 1951 between the WHO and Egypt, the Court, following the line
of its earlier jurisprudence, observed that

“if it is to remain faithful to the requirements of its judicial character
in the exercise of its advisory jurisdiction, it must ascertain what
are the legal questions really in issue in questions formulated in a
request” (1.C.J. Reports 1980, p. 88, para. 35).

The Court in that case, as to some extent also in other cases, found it neces-
sary to reformulate the question submitted for advisory opinion in order
to deal with “the questions really in issue”. As the Court made clear in a
later case, such reformulation must remain within the limits on the powers
of the requesting body: the Court cannot, by reformulating the question
put, respond to a question which that body could not have submitted, for
example because it was not a legal question “arising within the scope of
the activities” of the requesting body. In the case concerning the Applica-
tion for Review of Judgement No. 273 of the United Nations Administrative
Tribunal, where the Court had occasion to reformulate the question put by
the Committee, it observed that its jurisdiction under Article 11 of the
Tribunal’s Statute is limited to the four specific grounds of objection there
specified and recalled its previous dictum that

“Consequently, the Committee is authorized to request, and the
Court to give, an advisory opinion only on legal questions which may
properly be considered as falling within the terms of one or more of
those four ‘grounds’.” (Application for Review of Judgement No. 158
of the United Nations Administrative Tribunal, I.C.J. Reports 1973,
p. 184, para. 41.)

44. In considering what questions are “really in issue”, the Court must
of course have regard also to the intentions of the requesting body as they
emerge from such records as may be available of the discussions leading
up to the decision to request an opinion. This was the course which the
Court followed in 1980 in its Advisory Opinion on the Interpretation of
the Agreement of 25 March 1951 between the WHO and Egypt (1.CJ.
Reports 1980, pp. 85 to 88, paras. 28 to 34), in order to define “the true

28
43 APPLICATION FOR REVIEW (ADVISORY OPINION)

legal question submitted to the Court” (ibid., p.89, para. 36). In the present
case, as noted above (paragraph 22), application was made to the Com-
mittee on all four of the grounds set out in Article 11 of the Statute of the
Tribunal; and the Committee took a formal decision on each of those
grounds as a separate question. It decided that there was no substantial
basis for the Application on the ground either that the Tribunal had
exceeded its jurisdiction, or that it had committed a fundamental error in
procedure which had occasioned a failure of justice (A/AC.86/XXIV/
PV.5, pp. 2-3). The Court accordingly concludes that it is not open to
it to enter into these grounds, by reformulating the question put to it or
otherwise, because it cannot be said that it was the intention or wish of
the Committee to have an opinion of the Court on these points.

45. On the other hand, it was the intention of the Committee to have the
opinion of the Court on the question whether the Administrative Tribunal
failed to exercise jurisdiction vested in it, one of the four grounds of objec-
tion contemplated by Article 11 of the Tribunal’s Statute. Without going
beyond the limits of this ground, it is open to the Court to redefine the
point on which it is asserted that the Tribunal failed to exercise its jurisdic-
tion, if this will enable it to give guidance on “the legal questions really in
issue”. It thus seems to the Court essential to examine whether the Tribu-
nal addressed its mind to both the questions defined at the end of the para-
graph 42 of this Opinion.

46. Itis appropriate at this point to examine more closely what is meant
by the expression “failed to exercise jurisdiction vested in it”. The Court
has already given its attention to this point in its advisory opinion on the
Application for Review of Judgement No. 158 of the United Nations Adminis-
trative Tribunal (1.C.J. Reports 1973, p. 166). In that opinion the Court
defined its role as follows:

“In the Court’s view, therefore, this ground of challenge covers
situations where the Tribunal has either consciously or inadvert-
ently omitted to exercise jurisdictional powers vested in it and rele-
vant for its decision of the case or of a particular material issue in
the case.” (Loc. cit., p. 189, para. 51.)

It also observed that:

“Clearly, in appreciating whether or not the Tribunal has failed to
exercise relevant jurisdictional powers, the Court must have regard
to the substance of the matter and not merely to the form. Conse-
quently, the mere fact that the Tribunal has purported to exercise its
powers with respect to any particular material issue will not be
enough: it must in fact have applied them to the determination of the
issue.” (Loc. cit., pp. 189-190, para. 51.)

It was however more important for the Court in that case to ascertain

29
44 APPLICATION FOR REVIEW (ADVISORY OPINION)

whether the particular plea had to be mentioned expressly, or whether it
was sufficient that it had been effectively dealt with, in the course of dis-
posal of another argument or otherwise. The Court said:

“It can hardly be denied .. . that in this particular case the structure
adopted [by the Tribunal’s Judgement] created the difficulty that
some of the applicant’s pleas, though covered by the general consi-
deration of the basic questions of non-observance of regulations, of
rescission and of damage, were not expressly mentioned or specifi-
cally dealt with in the paragraphs in which the Tribunal developed its
reasoning and analysed what it deemed to be the pertinent issues.

To find that such a difficulty has arisen in the present case does not
signify that, as contended by the applicant, there has been on the part
of the Tribunal a failure to exercise its jurisdiction with respect to
those pleas which were not expressly mentioned nor specifically
dealt with in the substantive part of the Judgement. The test of
whether there has been a failure to exercise jurisdiction with respect
to a certain submission cannot be the purely formal one of verifying
if a particular plea is mentioned eo nominein the substantive part of a
judgment: the test must be the real one of whether the Tribunal
addressed its mind to the matters on which a plea was based, and
drew its own conclusions therefrom as to the obligations violated
by the respondent and as to the compensation to be awarded there-
for. Such an approach is particularly requisite in a case such as the
present one, in which the Tribunal was confronted with a series
of claims for compensation or measures of relief which to a consi-
derable extent duplicated or at least substantially overlapped each
other and which derived from the same act of the respondent: . . .”
(CJ. Reports 1973, p. 193, paras. 55-56.)

47. Similarly in the present case, the Judgement of the Tribunal does
not state specifically that it was the view of the Tribunal that, while a fixed-
term appointment on secondment cannot be renewed or extended without
the consent of the seconding Government, there is no automatic bar to the
holder of such appointment being given a career appointment on its ex-
piration. Nor does the Tribunal ever specifically reject or uphold the con-
tention that the Secretary-General, because he was convinced that there
was such a bar, could not have given “every reasonable consideration” to
the Applicant’s application for appointment. If however it can be estab-
lished with sufficient certainty that “the Tribunal addressed its mind” to
the matters on which these contentions were based, “and drew its own
conclusions therefrom”, then, whatever view be taken of the conclusion
reached by the Tribunal on the evidence available, there was no failure to
exercise jurisdiction in that respect.

30
45 APPLICATION FOR REVIEW (ADVISORY OPINION)

48. Clearly the first step to be taken in order to establish whether the
Tribunal addressed its mind to a particular point is to examine the text of
its Judgement; but it may also be appropriate to consult separate or dis-
senting opinions appended to it. So far as the Judgement itself is con-
cerned, the Court has already indicated why, in its view, the Judgement
did not take up specifically, and as a preliminary point, the question of the
existence of a “legal impediment” (paragraphs 36 and 37 above); the Court
does not consider that this signifies that the Tribunal failed to address its
mind to that question. Attention should however also be drawn to the pas-
sage from paragraph XVIII of the Judgement quoted in paragraph 36
above, in which the Tribunal referred to the Respondent’s “sole authority
to decide what constituted ‘reasonable consideration’ and whether the
Applicant could be given a probationary appointment”, and to the Re-
spondent’s proper exercise of his “discretion”. A discretion certainly does
not authorize, as the Tribunal rightly emphasized in its Judgement
No. 54 (Mauch), an “arbitrary or capricious exercise of the power. .., nor
the assignment of specious or untruthful reasons for the action taken, such
as would connote a lack of good faith or due consideration for the rights of
the staff member involved”. The fact remains, however, that in the view of
the Tribunal, the Secretary-General was not obliged by binding rules to
take a particular action and to take it in a particular way: in other words,
the Secretary-General could take the decision to offer the Applicant a
career appointment, but was not bound to do so. It follows from this that
the Tribunal was clearly deciding, though by implication, that there was
no absolute legal impediment, in the sense of an impediment to any fur-
ther employment, which the Applicant thought had inspired the decision
not to give him a career appointment. In doing so the Tribunal therefore
responded to the Applicant’s plea that it should be adjudged that there
was no legal impediment to the continuation of his service.

49, In order to interpret or elucidate a judgement it is both permissible
and advisable to take into account any dissenting or other opinions ap-
pended to the judgement. Declarations or opinions drafted by members of
a tribunal at the time of a decision, and appended thereto, may contribute
to the clarification of the decision. Accordingly the wise practice of the
Tribunal, following the example of the Court itself, has been not only to
permit such expressions of opinion but to publish them appended to the
judgement. It is therefore proper in the present case, in order better to
grasp the position of the Tribunal on the point now under examination, to
refer not only to the Judgement itself, but also to the “Statement” of
Mr. Endre Ustor and the dissenting opinion of Mr. Arnold Kean.

50. President Ustor, who voted in favour of the Judgement, considered
that the Applicant was “not eligible for consideration for a career appoint-
ment” because the fact of secondment “precludes not only the extension
of a seconded fixed-term appointment but also its conversion to any other

31
46 APPLICATION FOR REVIEW (ADVISORY OPINION)

type of appointment without the consent of the Government concerned”.
Vice-President Kean took a different view:

“Far from there being a generally accepted rule that in the absence
of the government’s consent a seconded staff member must always be
refused, in limine, a career appointment at the end of his period of
secondment, this paragraph [of an International Civil Service Com-
mission Report] makes it quite clear that the government’s view was
not to be decisive but was to be fully taken into account together with
all other relevant factors.”

It is evident that if the remaining member of the Tribunal, who did not
make any separate statement of his views, had shared the view of Mr.
Ustor, the Judgement would have been drafted to convey the view of the
two-member majority that the Applicant’s secondment was an absolute
bar to his obtaining a career appointment, so that the question of “rea-
sonable consideration” would not arise. The Judgement of the Tribunal
thus occupied the middle ground between Mr. Ustor and Mr. Kean,
differing from the individual view of the former to the extent solely that it
held that there was no “legal impediment” barring a career appointment;
and differing from the latter in holding that “every reasonable consi-
deration” had in fact been given. Mr. Ustor did not express any disagree-
ment on this second point; he thought that “reasonable consideration”
need not have been given, in view of the factor of secondment, but that on
the facts it was given.

51. It should however be observed that in any event the reply to be
given by the Court to the first question put to it by the Committee does not
depend on the correct interpretation of Mr. Ustor’s meaning. The Court is
asked whether the Tribunal failed to exercise jurisdiction on a particular
point; the question is not whether the conclusion of the Tribunal on the
point was correct or not, but whether it addressed its mind to it. The Court
does not have to choose between the conclusion of the Tribunal and that
of an individual member of it, though it may find significance in the extent
to which that member shared the conclusion of his colleagues. It may even
be said that the greater the measure of revealed disagreement within the
Tribunal on the point, the more certain it is that it was considered and
debated, not overlooked or passed over.

52. The possibility that the Secretary-General, in considering the Ap-
plicant’s position, was under a misapprehension as to the effect of second-
ment as a “legal impediment” to further appointment was dealt with, in
slightly different language, in the dissenting opinion of Vice-Presi-
dent Kean. The Tribunal decided that the Applicant had no “legal expec-

32
47 APPLICATION FOR REVIEW (ADVISORY OPINION)

tancy” of renewal of his fixed-term appointment. Mr. Kean examined the
letter of 21 December 1983, and interpreted it as follows:

“It was evidently the belief of the writer of the letter that, if the
Applicant had no expectancy of renewal, there was no possibility
of his receiving a career appointment in pursuance of the General
Assembly resolution”,

1.e., that the lack of legal “expectancy of renewal”, due to his seconded
status, constituted a “legal impediment”. Since, in Mr. Kean’s view,

“That resolution is, however, not conditional upon the staff mem-
ber having an expectancy of further employment, which is therefore
in no way a prerequisite of a career appointment”,

he concluded that “the Respondent’s decision was flawed by fundamental
mistakes of fact or law and requires to be set aside . . .”.

53. The deliberations of the Administrative Tribunal in the case under
consideration were held “from 11 May to 8 June 1984”. Taking account of
the usual practices of judicial bodies composed of several members for the
exchange of views during the deliberation process, it seems to the Court
impossible to conclude that the Tribunal did not address its mind to the
issues which were specificaliy mentioned by President Ustor and Vice-
President Kean as the grounds for their disagreement with parts of the
Judgement. Since that disagreement persisted at the moment the Judge-
ment was voted upon, the Tribunal as a body, represented by the majority
which voted in favour, must also have drawn its conclusions on these
issues, even if those conclusions were not spelled out as clearly in the
Judgement as they ought to have been.

54. Before continuing, the Court should however consider what signi-
ficance, if any, should be attached to the interpretation of the Tribunal’s
Judgement advanced by the Secretary-General, in his comments on the
Applicant’s statement to the Committee (A/AC.86/R.118), and in his
written statement submitted to the Court in these proceedings. Clearly it is
for the Court to form its own view as to the proper interpretation of the
Judgement; yet the Secretary-General, both as a party to the case before
the Tribunal, and as chief executive officer of the Organization, is well
placed to express views on the matter. In his comments on the Applicant’s
written statement to the Committee, the Secretary-General contended
that:

“it is clear that the Tribunal did consider the Applicant’s argument
favourably as it held that the Applicant was entitled to reasonable
consideration for a career appointment and that he was in fact given
such consideration (Judgement, para. XVIH).

The Respondent submits that it is therefore clear that the Tribunal

33
48 APPLICATION FOR REVIEW (ADVISORY OPINION)

properly exercised its jurisdiction and competence under article 2 of
its statute when it heard and passed judgement on the application in
the manner which is reflected in its judgement in this case. It did not
refuse to exercise its jurisdiction...”

However in his written statement submitted to the Court, the Secretary-
General argues, first, that the question of the existence of a legal impedi-
ment was not in issue between the parties; secondly that the Tribunal does
not have jurisdiction to advise on or answer abstract questions; and
thirdly that an answer to the question was not required in logic or in law.
If these arguments imply an assumption by the Secretary-General that the
Tribunal did not in fact deal with the point, this is not the same thing as
saying that the Tribunal failed to exercise its jurisdiction in that respect.
On the contrary, the view of the Secretary-General is that there was no
such failure to exercise jurisdiction, precisely for the three reasons just
mentioned. The Court does not however find it possible to endorse the
interpretation of the Judgement submitted to it by the Secretary-General :
it sees no indication that the Judgement left open the question of “legal
impediment” as being “not in issue between the parties”. The Court’s
interpretation of the Judgement in this respect has been explained above
in paragraphs 38 to 40 of the present Opinion.

55. The question whether “every reasonable consideration” was in fact
given was in any event one for the Tribunal to decide, and one which it did
decide, in the affirmative. The Court recalls what it stated in an earlier
advisory opinion on an application for review:

“Under Article 11 of the Statute of the Tribunal, ... the task of the
Court is not to retry the case but to give its opinion on the questions
submitted to it concerning the objections lodged against the Judge-
ment. The Court is not therefore entitled to substitute its own opinion
for that of the Tribunal on the merits of the case adjudicated by the
Tribunal. Its role is to determine if the circumstances of the case,
whether they relate to merits or procedure, show that any objection
made to the Judgement on one of the grounds mentioned in Article
11 is well founded.
under Article 11 of the Statute of the United Nations Administrative
Tribunal a challenge to a decision for alleged failure to exercise juris-
diction or fundamental error in procedure cannot properly be trans-
formed into a proceeding against the substance of the decision.”
(Application for Review of Judgement No. 158 of the United Nations
Administrative Tribunal, LCJ. Reports 1973, pp. 187-188, paras.
47-48.)

The Court’s conclusion on the contention that the Secretary-General did
not give “reasonable consideration” under resolution 37/126 because he

34
49 APPLICATION FOR REVIEW (ADVISORY OPINION)

believed there existed a “legal impediment” must therefore be, in the
words used in respect of one of the contentions advanced in 1973:

“In the circumstances the Court does not think that the conten-
tion that the Tribunal failed to exercise jurisdiction vested in it . . . is
capable of being sustained. The Tribunal manifestly addressed
its mind to the question and exercised its jurisdiction by deciding
against the applicant’s claim. Therefore this contention turns out to
concern not a failure by the Tribunal to exercise its jurisdiction but
an appeal against its decision on the merits.” (Application for Review
of Judgement No. 158 of the United Nations Administrative Tribunal,
LCJ. Reports 1973, p. 201, para. 70.)

*

56. The Applicant, in his statement of views transmitted to the Court by
the Secretary-General, has gone beyond the terms of the question submit-
ted to the Court, which is whether the Tribunal failed to exercise its juris-
diction on one specific point, and has contended that “the Tribunal failed
to ‘apply its mind’ to the determination of his rights and contractual sta-
tus, and the Secretary-General’s obligations towards him”. It has also
been suggested, in a legal opinion annexed to the Applicant’s comments
on the written statements before the Court, that the Court may “address
itself to the much more general question as to whether the Tribunal has
not also omitted to exercise jurisdiction vested in it for reasons other than
those adduced by the Committee”. As the Court has observed, it is neces-
sary to ascertain “the legal questions really in issue in questions formu-
lated in a request” (paragraphs 43 and 45 above); that is to say the ques-
tions “in issue” for the body requesting the opinion. It is not open to the
Court to examine every question which was “in issue” before the Tribu-
nal, to see whether the Tribunal exercised its jurisdiction in that respect.
The matters referred to in the Applicant’s arguments, and in the legal
opinion mentioned above, do not appear to have been “in issue” before
the Committee: they are much wider than the question defined in the
application made to the Committee (A/AC.86/R.117, paras. 6-16).
Furthermore, they prove to be directed to showing that the Judgement of
the Tribunal was inconsistent or simply wrong. The Applicant asserts
repeatedly that “consideration for a career appointment could not have
been reasonable” if this or that circumstance was present, as he contends
it was. The fact of the matter is however that the Tribunal found that
the consideration given was reasonable, and to accuse the Tribunal of
being wrong in that decision is not to convict it of failure to exercise its
jurisdiction, but rather to complain of the way in which it did exercise it.

35
50 APPLICATION FOR REVIEW (ADVISORY OPINION)

57. Ithas been contended by the United States that the Tribunal’s find-
ing that “reasonable consideration” had been given to the Applicant’s
case was no more than an inference from an unsupported assertion made
by the Secretary-General in the letter of 21 December 1983. The conclu-
sion which the United States draws from this is however not that there was
a failure by the Tribunal to exercise jurisdiction vested in it: it is that the
Tribunal’s alleged failure “could be construed to be, in the words of Arti-
cle 11 of the Tribunal’s Statute, ‘... a fundamental error in procedure
which has occasioned a failure of justice ...’”. The opinion of the Court
has however not been requested on the question whether the Judgement
of the Tribunal may be defective on this ground.

ko

58. To sum up, the Court, after due analysis of the text of Judgement
No. 333 of the Administrative Tribunal considers that the Tribunal did
not fail to exercise jurisdiction vested in it “by not responding to the ques-
tion whether a legal impediment existed to the further employment in the
United Nations of the Applicant after the expiry of his contract on 26 De-
cember 1983”. Accordingly, the answer to the first question put to it in this
case by the Committee must be in the negative.

+ * x

59. The Court now turns to the second of the two questions which have
been submitted to it for advisory opinion by the Committee, namely:

“Did the United Nations Administrative Tribunal, in the same
Judgement No. 333, err on questions of law relating to provisions of
the Charter of the United Nations?”

In paragraph 27 above the Court has recalled the extent of its powers
when an opinion of the Court is requested on the basis of an objection that
the Tribunal had “erred on a question of law relating to the provisions of
the Charter of the United Nations”. With regard however to the scope of
the enquiry to be conducted by the Court in order to decide upon an
objection made on the ground now under examination it may be re-
called that in its 1982 Advisory Opinion the Court came to the follow-
ing conclusion:

“In any event, the Court clearly could not decide whether a judge-
ment about the interpretation of Staff Regulations or Staff Rules has
erred on a question of law relating to the provisions of the Charter,
without looking at that judgement to see what the Tribunal did
decide. While to that extent the Court has therefore to examine the
Tribunal’s decision on the merits, it is not the business of the Court,
after making that examination, itself to get involved in the question of
the proper interpretation of the Staff Regulations and Staff Rules, as

36
51

APPLICATION FOR REVIEW (ADVISORY OPINION)

such, further than is strictly necessary in order to judge whether the
interpretation adopted by the Tribunal is in contradiction with the
requirements of the provisions of the Charter of the United Nations.”
(Application for Review of Judgement No. 273 of the United Nations
Administrative Tribunal, I.C.J. Reports 1982, p. 358, para. 64.)

60. The Court also emphasized that:

“it would be quite mistaken to suppose that, because the law applied
by the Tribunal, or indeed the law applied by any organ of the
United Nations, derives its ultimate validity from the Charter, the
ground of Article 11 now under examination means that an objection
to any interpretation by the Tribunal of staff rules and regulations is a
matter for an advisory opinion of the Court” (ibid., p. 358, para. 65).

It declined, in short, to interpret the words “error on a question of law
relating to the provisions of the Charter” as meaning the same as “error of
law” (ibid., pp. 358-359) and continued:

“But if the interpretation, in general, of Staff Regulations and
Rules is not the business of the Court, it is, as already noted, very
much the business of this Court to judge whether there is a contradic-
tion between a particular interpretation or application of Staff Regu-
lations and Rules by the Tribunal and any of the provisions of the
Charter...” (Ibid., p. 359, para. 66.)

61. The Court would only add to this statement that it is also open to

the Court to judge whether there is any contradiction between the Tribu-
nal’s interpretation of any other relevant texts, such as, in this case, the
provisions of General Assembly resolution 37/126, and any of the provi-
sions of the Charter. It would also note that, according to the Tribunal’s
own jurisprudence on the subject of its own competence,

37

“Article 2.1 of the Statute of the Tribunal refers, in defining the
competence of the Tribunal, to applications alleging non-observance
of contracts of employment of staff members of the Secretariat of the
United Nations, or of their terms of appointment. The words ‘con-
tracts’ and ‘terms of appointment’ are stated to include all pertinent
regulations and rules in force at the time, but this phraseology cannot
be assumed to exclude the possible application of any other sources
of law, particularly the Charter, which is indeed the constitution of
the United Nations and contains certain provisions relating to staff
members...” (Judgement No. 162 (Mullan).)
52 APPLICATION FOR REVIEW (ADVISORY OPINION)

62. Inthe statement of his views transmitted to the Court the Applicant
has expressed his objections to the Judgement of the Tribunal in terms of
“principles” of the Charter rather than as breaches of specific provisions;
he contends that “a failure [by the Tribunal] to reconcile its conclusions
with principles of the Charter constitutes no less of an error of law than an
erroneous interpretation of a Charter provision”. In the view of the Court,
however, there was good reason for the wording chosen for the relevant
passage in Article 11 of the Tribunal’s Statute, referring to an error on “a
question of law relating to the provisions of the Charter”. A claim of error
of law in a Judgement of the Tribunal based on alleged lack of respect for
principles, without reference to any specific texts, might well serve as a
cover for a generalized attack on the merits of the Tribunal’s decision, and
an invitation to the Court to “retry the case and to attempt to substitute its
own opinion on the merits for that of the Tribunal” (.C.J. Reports 1982,
p. 356, para. 58), which the Court has declared is not its proper role. At all
events, in his Application to the Committee (A/AC.86/R.117) and in his
comments on the written statements, the Applicant has expressed his
objections more precisely in terms of specified articles of the Charter,
and it is by reference to these texts that the Court will examine whether
the objection of error of law relating to the provisions of the Charter is
or is not well founded.

63. As noted above, the Court considers that it is clear from the Judge-
ment that for the Tribunal the Secretary-General did give “every rea-
sonable consideration” to the possibility of a career appointment for
the Applicant, and thus complied with the requirements of General
Assembly resolution 37/126. In his comments on the written statements
submitted to the Court, the Applicant “submits that no such finding
of fact was made... Even if it were, whether or not such consideration
was ‘reasonable’ is a legal determination and therefore reviewable.”
The Secretary-General, on the other hand, argued in his written state-
ment that the question whether or not “reasonable consideration” had
been given was “not a question of law relating to Article 101, paragraph 3,
of the Charter”.

64. It is essential to keep clearly in mind the distinction between the
Secretary-General’s discharge of his duties and the performance by the
Tribunal of its judicial functions, even though the same considerations
may have had to be taken into account for both. It was the duty of the
Secretary-General to give “every reasonable consideration” to the Appli-
cant as a candidate for a career appointment; if he failed to do so, he failed
to comply with General Assembly resolution 37/126. In order to do so, or
in the course of doing so, he had to weigh up all relevant considerations,
including the fact of the Applicant’s secondment, in a reasonable manner
in order to arrive at a conclusion. The Tribunal, when seised of the ques-
tion, did not have to follow the Secretary-General through this process,

38
53 APPLICATION FOR REVIEW (ADVISORY OPINION)

checking every step of the sequence. It had to decide whether there had
been “non-observance” of any of the relevant texts, including General
Assembly resolution 37/126; it had therefore to determine whether “every
reasonable consideration” had been given. It clearly had the power and
the duty to re-examine the question of secondment as a legal impediment,
to satisfy itself that the Secretary-General had not committed an error of
law on the point, and this it did. It had then to assess the question of rea-
sonableness; but this did not, in the Court’s view, involve the Tribunal in
an attempt to make its own decision as to whether the Applicant should be
given a career appointment.

65. Once the Tribunal had found that the Applicant did not possess a
“legal expectancy” of further employment, involving a corresponding
obligation on the United Nations to “provide continuing employment”
(see paragraphs 33 and 34 above), his entitlement was only to receive
“every reasonable consideration”. Such consideration must by definition
involve latitude for the exercise of the Secretary-General’s discretion;
and the Tribunal in fact found that “the Respondent had the sole author-
ity to decide .. . whether the Applicant could be given a probationary
appointment” and that he “exercised his discretion properly” (para.
XVIIT). The consistent jurisprudence of the Tribunal itself is to the effect
that where the Secretary-General has been invested with discretionary
powers, the Tribunal will in principle not enquire into their exercise,
provided however that “Such discretionary powers must be exercised
without improper motive so that there shall be no misuse of power, since
any such misuse of power would call for the rescinding of the decision”
(Judgement No. 50 (Brown)). Similarly, the Tribunal recalled in the Judge-
ment now under examination its finding in an earlier case that

“While the measure of power here was intended to be left com-
pletely within the discretion of the Secretary-General, this would not
authorize an arbitrary or capricious exercise of the power of termina-
tion, nor the assignment of specious or untruthful reasons for the
action taken, such as would connote a lack of good faith or due con-
sideration for the rights of the staff member involved.” (Judgement
No. 54 (Mauch).)

66. Essentially the complaint which the Applicant makes of the Tribu-
nal’s Judgement is not so much that the Tribunal itself made errors of law
relating to the provisions of the Charter as that the Secretary-General, in .
taking his decision as to continued employment for the Applicant, did not
respect certain provisions of the Charter, and the Administrative Tribunal
failed so to find. Furthermore, if an objection to a judgement of the Tribu-
nal is to be sustained on the grounds of error of law relating to the provi-

39
54 APPLICATION FOR REVIEW (ADVISORY OPINION)

sions of the Charter, the Tribunal must have been presented with an issue
for decision on which such an error could be made. It is therefore appro-
priate to keep in mind what was the case as presented to the Tribunal,
in order to appreciate what it was that the Tribunal was asked to decide.

67. The first provision of the Charter in respect of which the Applicant
contends that the Tribunal made an error of law is Article 101, para-
graph 1, thereof, which provides that “The staff [of the Secretariat] shall be
appointed by the Secretary-General under regulations established by the
General Assembly”. The passage criticized in the Judgement in this re-
spect arises out of the question whether any role ought to have been
played by the Appointment and Promotion Board. In his “Observations
on the Answer of the Respondent” submitted to the Tribunal, the Appli-
cant, under the heading “Reasonable consideration for a career appoint-
ment was erroneously denied”, devotes three paragraphs to the conten-
tion that “The Respondent prevented consideration by the Appointment
and Promotion Board”. According to the material before the Tribunal,
even though the Applicant had been in the service of the United Nations
for a number of years, his first career appointment would, in accordance
with established rules and practices, have been a probationary appoint-
ment (see United Nations Staff Rule 104.12 (a) and 104.13 (a) (i). By reso-
lution 38/232 (VI, para. 5) the General Assembly had on 20 Decem-
ber 1983 recommended that following five years’ satisfactory service on
fixed-term contracts, the requirement for a probationary appointment
should be dispensed with; but the Tribunal held that “until the Respond-
ent had accepted” that recommendation, “the existing procedure of offer-
ing a probationary appointment to a candidate remains applicable”
(para. XVIII). The customary procedure leading to the offer of a proba-
tionary appointment was that a recommendation would be made by the
substantive department where the appointment was to be held, and this
would be considered by the administrative service, the Office of Personnel
Services. The resulting proposal would be then considered by the Ap-
pointment and Promotion Board. It may also be noted in passing that
the Applicant in his letter to the Secretary-General of 13 December 1983,
relied on United Nations Staff Rule 104.14 (a) (ii), which requires the
Appointment and Promotion Board, in filling vacancies, normally to
“give preference, where qualifications are equal, to staff members already
in the Secretariat”. However, the Applicant complained that while the
substantive department in which he had worked clearly had the inten-
tion of proposing his “continued appointment”, the administrative ser-
vice never gave consideration to a proposal to that effect because “upon
instruction by the Office of the Secretary-General” it informed the
Applicant on 23 November 1983 that “it is not the intention of the

40
55 APPLICATION FOR REVIEW (ADVISORY OPINION)

Organization to extend your fixed-term appointment beyond its expira-
tion date”.

68. It was contended by the Applicant before the Tribunal that the pos-
sibility of his being given a career appointment was never considered by
the Appointment and Promotion Board because, as a result of the action
taken by the Office of the Secretary-General, no proposal ever reached
that Board. He presented this as an element of the denial of “reasonable
consideration” which he was alleging. The Tribunal’s conclusions on this
appear in paragraphs XVI to XVIII of the Judgement: in effect, it rejected
the argument that a right to receive “reasonable consideration” entailed
a right to be considered by the Appointment and Promotion Board:
General Assembly resolution 37/126, while binding on the Secretary-
General, laid down no special procedure, and, as noted above, the pro-
cedure recommended by General Assembly resolution 38/232 had not
yet been implemented. Accordingly, in the Tribunal’s view,

“the existing procedure of offering a probationary appointment to
a candidate remains applicable, and ... in the absence of such an
appointment it is left to the Respondent to decide how ‘every rea-
sonable consideration’ for a career appointment should be given
to a staff member under General Assembly resolution 37/126, IV,
paragraph 5. In the present case, the Respondent had the sole
authority to decide what constituted ‘reasonable consideration’ and
whether the Applicant could be given a probationary appoint-
ment.” (Para. XVIII.)

69. On the basis of this part of the Judgement, the Applicant claims that
“a question of law relating to Article 101, paragraph 1, of the Charter”
arises. He observes that “The Secretary-General’s powers of appointment
are limited, under Article 101 (1) of the Charter, by the obligation to carry
out the ‘regulations established by the General Assembly’”, and com-
plains that

“The Tribunal made no attempt to apply its own or any other legal
standard of reasonableness, nor to set any limits on the Secretary-
General’s discretion, limits which it had itself articulated in the past
(e.g., Judgement No. 54, Mauch) and which the Court recognized in
Fasla as a fundamental part of the Tribunal’s role (.CJ. Reports
1973, at p. 205). The Tribunal’s judgement, if allowed to stand, per-
mits the Respondent to act as though General Assembly Resolution

4]
56 APPLICATION FOR REVIEW (ADVISORY OPINION)

37/126, Section IV, paragraph 5, had never been passed. Indeed it
endows him with even greater discretionary powers than he had
before the Resolution, when the normal mechanisms and proce-
dures for appointment applied.”

70. It does not however appear to the Court that the Judgement of the
Tribunal, properly understood, raises any question of law relating to Arti-
cle 101, paragraph 1. In the passage in paragraph XVIII of its Judgement
quoted at the end of paragraph 68 above, the Tribunal was not examining
the measure of substantive discretion left to the Secretary-General by res-
olution 37/126, in the sense of the limits on that discretion set by the juris-
prudence of such Administrative Tribunal Judgements as No. 50 (Brown)
and No. 54 (Mauch). It was considering whether any specified procedure
had to be followed to ensure “reasonable consideration”, and concluded
that that was not so. The Court does not, in this context, read the phrase
“In the present case, the Respondent had the sole authority to decide what
constituted ‘reasonable consideration’” as meaning that the only test of
reasonableness was whether the Secretary-General thought his conclu-
sion was reasonable, but as meaning that it was for the Secretary-General
to decide what process constituted “reasonable consideration” — whether
it be consideration by the Secretary-General himself with the advice of his
senior officials, or by the Appointment and Promotion Board, or by what-
ever other system might commend itself. This interpretation was in fact
presented by the Applicant himself in his statement of views:

“What the Judgement appears to be saying is that only in the case
of a probationary appointment need a candidate be referred to the
Appointment and Promotion machinery for consideration. For any
other type of appointment the Secretary-General has sole authority
to employ whatever method of consideration he chooses.”

This procedural question was one of the issues placed before the Tribunal
by the Applicant, through his complaint that the Appointment and Pro-
motion Board had not been consulted; whereas the Secretary-General
had never claimed before the Tribunal that he possessed an unlimited and
unverifiable discretion to refuse an appointment on whatever ground
he chose to classify as “reasonable”. On the contrary, in his Answer
before the Tribunal, he stated that

“Applicant’s re-appointment was a matter to be decided upon by
the Secretary-General in the exercise of his authority and respon-

42
57 APPLICATION FOR REVIEW (ADVISORY OPINION)

sibility under the Charter and the Staff Regulations after consider-
ation of ali the circumstances in the case”,

and in effect invited the Tribunal to say that he had properly exercised
this responsibility. He did not assert that the Tribunal had no power to
examine his actions on the ground that he had “sole authority” to
decide what was “reasonable”. Nor can the Court conclude, in the light
of the Tribunal’s quotation of its own jurisprudence, that the Tribunal
went beyond the confines of the case before it to assert the existence
of such an unfettered discretion.

71. Furthermore, it is difficult to follow the Applicant’s contention that
“The Tribunal made no attempt to apply its own or any other legal stand-
ard of reasonableness, nor to set any limits on the Secretary-General’s
discretion . . .”, when the Tribunal in fact quoted the passage from its
own Judgement No. 54 (Mauch) referring to the limitation of the exercise
of the Secretary-General’s discretion, and made a specific finding that
“the Respondent’s action in the exercise of his discretion cannot be
impugned on any of the grounds” stated in that Judgement (para. XIX).

72. However while it is true that the Secretary-General made no claim
to an unfettered discretion, and the Tribunal nowhere stated that he pos-
sessed one, the Tribunal did in effect accept as sufficient a statement by
the Secretary-General that the “reasonable consideration” required by
resolution 37/126 had been given, and did not require him to furnish any
details of when and how it was given, let alone calling for evidence to that
effect. The view might therefore be advanced that the Tribunal did not
properly discharge its function of judicial review of administrative action,
since the practical effect of an unquestioning acceptance of the Secretary-
General’s assertion that he had given “every reasonable consideration”
would, it is suggested, be that he would enjoy such an unfettered discre-
tion. It is however necessary to recall once again that the question before
the Court is a different one: whether the Tribunal erred on a question of
law relating to the provisions of the Charter of the United Nations. It is
only if the Tribunal can be said, by the course of action it is alleged to have
adopted, to have erred on a question of law of that kind, that it becomes
the duty of the Court to examine the matter. The Court has therefore to
ask, first, what was the error of law which, it is asserted, was committed by
the Tribunal; and secondly, what was the source of the rule of law it is said
to have failed properly to respect, in order to establish whether the error
was one which related to the provisions of the Charter.

73. The Tribunal was seised of an application “alleging non-obser-
vance” of the “terms of appointment” of the Applicant, such “terms of
appointment” including “all pertinent regulations and rules in force at
the time”, and including also General Assembly resolution 37/126. As

43
58 APPLICATION FOR REVIEW (ADVISORY OPINION)

emphasized in the Court’s 1982 Opinion (see paragraph 60 above) it is
the business of the Court to judge whether there is a contradiction between
an interpretation by the Tribunal of a text such as resolution 37/126 and
any of the provisions of the Charter. Nothing in the resolution itself, or
in the Staff Rules and Regulations, laid down how the Tribunal was to
handle a claim of breach by the Secretary-General of a provision requiring
him to give “every reasonable consideration” to a staff member’s employ-
ment, or what evidence it was to require, nor do the Statute and Rules of
the Tribunal throw light on the matter. The Tribunal did not interpret the
resolution as requiring the Secretary-General to demonstrate to the
Tribunal the manner in which “reasonable consideration” had been
given; and the Court is unable to regard this interpretation as in contradic-
tion with Article 101, paragraph 1, of the Charter. It is therefore not
called upon to consider whether the Tribunal could or should have
proceeded differently. The question whether, for example, the Tribunal
made a correct application of the principle of the burden of proof (cf.
Military and Paramilitary Activities in and against Nicaragua (Nicaragua v.
United States of America), Jurisdiction and Admissibility, Judgment, I.C.J.
Reports 1984, p. 437, para. 101) does not appear to the Court to be one
of law “relating to the provisions of the Charter of the United Nations”,
and does not therefore require examination in the present Opinion.

74, The Tribunal also found, distinguishing in this respect the ILO Ad-
ministrative Tribunal Judgment No. 431 (Rosescu), that

“there has been no allegation, and far less any evidence, that the
Respondent sought instructions from any Member States, or that he
had in any manner let the wishes of a Member State prevail over the
interests of the United Nations...” (para. XIX).

While it is correct that there had been no allegation by the Applicant that
the Secretary-General had sought instructions from any member State —
and indeed the Applicant has not alleged this in his communications to
the Court (see paragraph 76 below) —, the Applicant had, in his plead-
ings, referred to the dictum in the Mauch case as to the significance of
“assignment of specious or untruthful reasons for the action taken”, and
suggested that it was applicable. The impropriety alleged by him lay in
the making of statements by senior Secretariat officials, quoted in
paragraph 16 above, which he interpreted as revealing a belief that his
secondment acted as a bar to all further employment. According to the
Applicant, if the Secretary-General did not hold that belief, “then the
reasons given by the officials quoted ... were specious”.

75. These various statements were before the Tribunal, as annexes to
the Applicant’s Statement of Facts and Arguments and Observations on
the Answer, but the Tribunal did not refer to them, except for the letter of
21 December 1983, of which, as the Court has noted, the Tribunal gave an
interpretation different from that of the Applicant. It had before it also,

44
59 APPLICATION FOR REVIEW (ADVISORY OPINION)

however, the Respondent’s Answer, in which he maintained the position
that “there was no contractual or otherwise legally based prohibition on
the Secretary-General, either to grant or withhold another appointment”,
and that “The decision in this case was legitimately motivated by the
Secretary-General’s perception of the interests of the Organization to
which he properly gave precedence over competing interests”. The Tri-
bunal need not have accepted this; it might have regarded the statements
quoted by the Applicant as evidence that the problem of secondment and
the lack of government consent had been allowed to predominate more
than the Secretary-General was ready to admit. That was not however
the view it took: it found that the Secretary-General “exercised his discre-
tion properly”. Whether or not this was an error of judgment on the Tri-
bunal’s part is not to the purpose; what is certain is that it was not an
error on a question of law relating to Article 101, paragraph 1, of the
Charter. It could perhaps be contended that the Tribunal might have com-
mitted an error in not finding that the Secretary-General had failed to
apply correctly the applicable texts. It has however to be recalled that
while, as the Court observed in 1982 “all valid regulations and rules
adopted by a United Nations organ cannot be other than based on the
provisions of the Charter”, the Court went on to point out that

“It does not follow, however, that every question of the interpreta-
tion or application of those regulations and rules is a question of law
relating to the provisions of the Charter” (1.CJ. Reports 1982, p.358,
para. 65).

Whatever view be taken as to the way in which the Tribunal examined the
exercise by the Secretary-General of his discretion, taking into account the
apparent inconsistency between the Secretary-General’s pleading and
the reported statements of his senior officials, the essential point is that
the Tribunal did not abandon all claim to test such exercise against the
requirements of the Charter. On the contrary, it re-affirmed the need
to check any “arbitrary or capricious exercise” of a discretionary power.

76. The next provision of the Charter which the Applicant claims has to
be considered inasmuch as he contends that the Tribunal committed an
error of law relating to it is Article 100, paragraph 1, which provides:

“In the performance of their duties the Secretary-General and the
staff shall not seek or receive instructions from any government or
from any other authority external to the Organization. They shall re-

45
60 APPLICATION FOR REVIEW (ADVISORY OPINION)

frain from any action which might reflect on their position as inter-
national officials responsible only to the Organization.”

The Applicant has emphasized that he does not allege that in refusing him
further employment the Secretary-General was merely carrying out the
instructions of a government, or that the Secretary-General is precluded
from taking into consideration formal representations made to him by
member States. He refers however to “public statements by high officials
of the Secretary-General” — those described in paragraph 16 above — as

“indicating that he believed that further employment of the Applicant
was impossible without the consent of the USSR Government, a
belief which the Respondent himself has subsequently admitted to
be erroneous. It was that belief, and the Tribunal’s failure to fault it,
that the Applicant alleged to be a dereliction from Article 100.1.”
(Emphasis original.)

77. It will be apparent from the Court’s analysis of the Tribunal’s
Judgement in paragraphs 27 to 37 above that the Court is unable to
uphold the Applicant’s contention. His argument rests on the following
premises : that the Secretary-General believed that he could not give the
Applicant any further employment whatever without the consent of his
former national Government; that the Tribunal found that this was the
Secretary-General’s belief; that that belief was wrong as a matter of law;
and that the Tribunal failed to find that it was wrong in law. The Court
however does not consider either that the Tribunal found the existence
of the belief attributed to the Secretary-General, or that the Tribunal
found that such a belief was or would have been correct. In view of the
nature of the decision actually taken by the Tribunal on the facts of the
case, it does not appear necessary to consider the matter further.

78. The Applicant also suggests that the Judgement contains an error of
law relating to the provisions of Article 100 of the Charter in certain other
respects. In the statement of his views transmitted to the Court he argues
as follows:

“The necessity to construe strictly the limits of a government
involvement arises not only from the interests of the Organization,
not only from the legally protected rights of officials, but also from
Article 100 of the Charter. An official who comes in with the consent
of a government may not expect, nor may the Organization bestow,
special treatment. Still less may the Tribunal suggest that special
treatment would be proper . .. Tribunal Judgement 333 failed to
find impropriety in a staff member being barred from entering
Headquarters in order to avoid offense to a Member State.”

46
61 APPLICATION FOR REVIEW (ADVISORY OPINION)

Alluding to the finding by the Tribunal that

“evidence was available that the USSR authorities were contem-
plating replacing the Applicant by another person whom they had
already selected and whom they wished to be trained further by
the Applicant” (para. XD),

and that

“It was suggested to him that he should leave for Moscow early
in 1983 for this purpose, but his application for leave was refused by
the United Nations” (ibid. ),

the Applicant also complained that

“The Judgement finds no impropriety in a Member State ‘contem-
plating replacing the Applicant by another person whom they had
already selected’, or ‘suggesting to him that he should leave for Mos-
cow’ soon after he had undertaken programme duties under a new
contract, thus sanctioning a higher allegiance to his country than to
the United Nations.”

In regard to these contentions, it suffices, first, to say that the Tribunal was
not called upon to say that the ban on entering Headquarters was a “non-
observance” of the Applicant’s “contract of employment” or of his “terms
of appointment” in the exercise of its competence under Article 2 of its
Statute, since the Applicant made no such claim in the pleas he presented
to the Tribunal. The Tribunal therefore made no finding in that respect.
Secondly it had no competence, under its Statute, to rule on the legality or
propriety of the actions of a member State, and it did not do so. The Court
is therefore unable to see any possibility that the Tribunal’s Judgement
contained an error of law concerning the provisions of the Charter in con-

nection with these aspects of the case.

* *

79. The Applicant next refers to Article 101, paragraph 3, of the Char-
ter, which provides:

“The paramount consideration in the employment of the staff and
in the determination of the conditions of service shall be the necessity
of securing the highest standards of efficiency, competence, and
integrity. Due regard shall be paid to the importance of recruiting
the staff on as wide a geographical basis as possible.”

47
62 APPLICATION FOR REVIEW (ADVISORY OPINION)

In his application to the Committee, the Applicant deduces from this
that

“a staff member whose service record has amply demonstrated the
qualities of efficiency, competence and integrity, and who has
received the unqualified endorsement of his superiors, should not
be excluded from consideration by extraneous, secondary or illegiti-
mate factors...”.

He complains that

“Neither the Majority Judgement fof the Tribunal] nor the Con-
curring Statement [of President Ustor] give any indication that they
have weighed the mandate of Article 101.3 against other factors of
lesser paramountcy.”

In his comments on the written statements he claims that “The Judgement
itself, by omitting any consideration of Article 101.3, makes merit subser-
vient to other considerations”.

80. It appears to the Court that these objections must be interpreted as
a contention by the Applicant that the Tribunal should have found that
“reasonable consideration” had not been given either because the Secre-
tary-General was (wrongly) convinced that secondment constituted a bar
to all further employment, or because he allowed the wishes of a mem-
ber State to prevail over the “necessity of securing the highest standards of
efficiency, competence and integrity”. As the Court has already indicated,
the Tribunal, so far from finding that the Secretary-General acted from
mistaken conviction of the existence of a legal impediment, held that he
had given the Applicant’s case reasonable consideration but had decided,
in the exercise of his discretion, not to give him further employment. The
Secretary-General stated before the Tribunal that

“The decision now contested was taken by the Secretary-General
after consideration of all the circumstances in the case, including
Applicant’s service record, together with the estimation of his super-
visors and representations on his behalf by counsel, and the events
of 10 February 1983 and thereafter, together with representations to
diverse effect by the permanent missions of two member States”,

and that

“The decision in this case was legitimately motivated by the Secre-
tary-General’s perception of the interests of the Organization to
which he properly gave precedence over competing interests.”

The Secretary-General submitted that the consideration he gave to the
matter constituted “reasonable consideration” within the meaning of

48
63 APPLICATION FOR REVIEW (ADVISORY OPINION)

General Assembly resolution 37/126; and as already noted, the Tribunal
upheld that view.

81. It is clear that the expression “the paramount consideration” (in
French, la considération dominante) in Article 101 of the Charter is not
synonymous with “the sole consideration”; it is simply a consideration to
which greater weight is normally to be given than to any other. Nor does it
mean that “efficiency, competence and integrity” together constitute a
sufficient consideration, in the sense that a high enough standard of each
gives rise to an entitlement to appointment. It is also clear, since para-
graph 1 of the Article provides that “The staff shall be appointed by the
Secretary-General under regulations established by the General Assem-
bly”, that the task of balancing the various considerations, in cases where
they incline in different directions, is for the Secretary-General, subject to
any general directions which might be given to him by the General Assem-
bly. Resolution 37/126 itself constitutes such a direction, and one which
operated in favour of the Applicant as compared with any outside candi-
date, or one without his record of more than “five years’ continuing good
service”. Both on this basis, and on the basis of Article 101, paragraph 3, of
the Charter, it is material to observe that the Applicant’s efficiency and
competence were highly spoken of by his superiors. The Tribunal did not
make any finding reflecting on his integrity; it did however discuss the
consequences of a change of nationality by a staff member in another con-
nection — to be considered below.

82. The decision was that of the Secretary-General; and it was not for
the Tribunal, nor indeed for the Court, to substitute its own appreciation
of the problem for that of the Secretary-General. The Court could only
find that the Tribunal had in this respect “erred on a question of law relat-
ing to the provisions of the Charter” if it found that the Tribunal had up-
held a decision of the Secretary-General which could not be reconciled
with the relevant article of the Charter. That does not appear to the Court
to be the case. The decision of the Secretary-General cannot be said to
have failed to respect the “paramount” character of the considera-
tions mentioned in Article 101, paragraph 3, simply because he took into
account “all the circumstances” enumerated in his Answer (paragraph
80 above) in order to give effect to “the interests of the Organization”.

83. Something should however be said of the reference made by the
Secretary-General to “the events of 10 February 1983 and thereafter”.
That date was of course that of the Applicant’s communication to the
Government of the USSR. In this connection, the Tribunal did comment
on the significance and consequences of the Applicant’s actions in a pas-
sage of its Judgement which has not yet been examined (see paragraph 34
above). The Tribunal was dealing with an argument submitted by the Ap-
plicant to the effect that

“even if secondment existed or was implied for his service in the

49
64

APPLICATION FOR REVIEW (ADVISORY OPINION)

United Nations, a change in his status took place from 10 February
1983 onwards when he resigned from the service of the USSR Gov-
ernment, and that in fact a new contractual relationship could be
assumed to have been created between him and the Respondent.
He argues that the Respondent, by not taking disciplinary action
against him, by promoting him, by allowing him to serve out his con-
tract until the date of its expiry (26 December 1983), and by letting
him continue as Vice-Chairman of the Appointment and Promotion
Committee, created a new, although tacit, agreement in which the
Soviet Government was not in any way involved.” (Para. VIII.)

The Respondent had argued in reply that

“Certainly, Respondent does not consider that a continuing rela-
tionship with a national government is a contractual obligation of
any fixed-term staff member — seconded or not —, nor would a
break between a staff member and his government constitute in itself
grounds for terminating the fixed-term contract of a fixed-term staff
member seconded or not. It is not for Respondent to approve or dis-
approve Applicant’s transfer of allegiance.”

84. The Tribunal examined “the events leading to and following from

the Applicant’s resignation from the service of the USSR Government”,
since it considered that they threw “much light for the resolution of this
controversy” (para. IX), i.e., the controversy as to the alleged “new con-
tractual relationship”. It observed that “The Applicant was entitled to act
in any way he considered best in his interest, but he must necessarily face
the consequences of his actions” (para. XII). After noting that he could
not “bring about any legal expectancy of renewal of his appointment”, the
Tribunal continued:

“Another consequence of his actions raised the question of his
suitability as an international civil servant. In Judgement No. 326
(Fischman), the Tribunal referred to the widely held belief mentioned
in a report of the Fifth Committee of the General Assembly that

‘International officials should be true representatives of the cul-
tures and personality of the country of which they were nationals,
and that those who elected to break their ties with that country
could no longer claim to fulfil the conditions governing employ-
ment in the United Nations’,

and held that this ‘must continue to provide an essential guidance in

>»

this matter’.

The Court notes in this respect that the “widely held belief” amounts to

50
65 APPLICATION FOR REVIEW (ADVISORY OPINION)

the views expressed by some delegates to the Fifth Committee in 1953 at
the Eighth Session of the General Assembly, which never materialized in
an Assembly resolution. The Tribunal’s Judgement No. 333 continues:

“In the same judgement [No. 326], the Tribunal also recalled a part
of Information Circular ST/AFS/SER.A/238 of 19 January 1954
which stated inter alia that

‘The decision of a staff member to remain on or acquire perma-
nent residence status in... [the] country [of his duty station] in no
way represents an interest of the United Nations. On the contrary,
this decision may adversely affect the interests of the United
Nations in the case of internationally recruited staff members in
the Professional category...’

The Applicant had been granted asylum in the United States of
America and there arose the problem of his having to waive privi-
leges and immunities with the permission of the Respondent. Such a
waiver was necessary for changing his visa category under the United
States laws. However there was apparently no immediate problem
and it seems that no request was made to the Respondent for agreeing
to the Applicant waiving his privileges and immunities. Besides, a
private bill was later introduced on the Applicant’s behalf in the
United States House and Senate.” (Para. XII.)

85. The Secretary-General’s Answer before the Tribunal, in which he
commented on the question of the change of nationality in the terms
quoted in paragraph 83 above, is dated 14 March 1984. However, on
17 May 1984 the Tribunal gave its Judgement (No. 326) in the case of
Fischman, in which it refused to order rescission of a decision of the Secre-
tary-General whereby Mr. Fischman was not permitted to take steps
to acquire permanent resident status in the United States, with a view
to obtaining United States nationality, and in this connection the
Tribunal made the observations on the significance of national ties
quoted in paragraph XII of Judgement No. 333. It appears therefore that
in considering the Secretary-General’s submissions, the Tribunal took
the view that on this point they were not consistent with the ideas found
in the Fischman decision, and thought it appropriate to enter a caveat,
even though it was not essential to the argument of Judgement No. 333.

86. In this passage of its Judgement, therefore, the Tribunal was not
endorsing or reversing a decision of the Secretary-General, but disapprov-
ing one argument which the Secretary-General had put forward in sup-
port of his position. Since the Tribunal nonetheless upheld the Secre-
tary-General’s position, the passage in question in the Judgement is an

SI
66 APPLICATION FOR REVIEW (ADVISORY OPINION)

obiter dictum. This circumstance does not however affect the duty of the
Court to consider whether this ground of objection is or is not well
founded. It is the Judgement of the Tribunal, not the action of the Secre-
tary-General giving rise to the application to the Tribunal, which has to be
reviewed by the Court; and it is the Court’s duty to point out any error
“on a question of law relating to the provisions of the Charter” in a judge-
ment of the Tribunal referred to it on that ground, whether or not such
error affected the disposal of the case. This is clear from the wording of
Article 11 of the Tribunal’s Statute: it is only where what is alleged is “a
fundamental error in procedure” — the fourth ground specified in that
Article — that there exists the additional requirement that that error
should have “occasioned a failure of justice”. The other errors mentioned
therefore constitute grounds of objection in themselves, regardless of
their impact on the operative part of the Tribunal’s decision.

87. Having considered the passage in question carefully, the Court is
however unable to find that the Tribunal there committed an error of law
“relating to the provisions of the Charter”. The question is of course not
whether the Judgement in the Fischman case contained such an error, but
whether the reasoning of the Tribunal in Judgement No. 333, in support of
which it quoted its decision in the earlier case, erred on such a question of
law. The Secretary-General had in effect argued that the retention of the
Applicant in service notwithstanding his severance of his ties with his own
government did not imply that a “new contractual relationship” had come
into existence. For the Secretary-General, the change of nationality was
an act having no specific legal or administrative consequences. The Tribu-
nal upheld the Secretary-General’s main contention, but at the same time
pointed out that, according to one view, the change of nationality was not
necessarily such an act, but one which in some circumstances “may ad-
versely affect the interests of the United Nations” (ST/AFS/SER.A/238
quoted in the Judgement in the Fischman case). This is very far from saying
that a change or attempted change of nationality may be treated as a factor
outweighing the “paramount” consideration defined by Article 101, para-
graph 3, of the Charter, which is what the Applicant accuses the Secretary-
General of having done.

88. It is illuminating to consider an earlier Judgement of the Tribunal
in which it had occasion to find that the Secretary-General had contra-
vened Article 101, paragraph 3, of the Charter. In Judgement No. 310
(Estabial), recruitment to a particular post had been limited to candi-
dates from French-speaking African countries. This was done in the belief,
which the Tribunal found to be mistaken, that this was a correct applica-
tion of the last sentence of Article 101, paragraph 3, providing that “Due
regard shall be paid to the importance of recruiting the staff on as wide a
geographical basis as possible” (Judgement No. 310, para. XIV). The
Tribunal ruled that

52
67 APPLICATION FOR REVIEW (ADVISORY OPINION)

“It was not for the Secretary-General to alter these conditions laid
down by the Charter and the Staff Regulations by establishing as a
‘paramount’ condition the search, however legitimate, for ‘as wide a
geographical basis as possible’, thereby eliminating the paramount
condition set by the Charter in the interests of the service.” (Judge-
ment No. 310, para. XIV, in fine.)

In effect the contention of the Applicant in the present case is that the only
possible explanation of the Secretary-General’s decision, in view of all the
factors militating in his favour (more than five years’ service, glowing
reports from his superiors, his experience in a post requiring lengthy
training), is that the Secretary-General established as a “paramount” con-
sideration the possibility of Government objection to the recruitment of
a previously seconded staff member and that this would be contrary to
the requirements set by the first sentence of Article 101, paragraph 3,
of the Charter.

89. The Tribunal however found that the Secretary-General did not be-
lieve that the secondment factor was a legal impediment to the Applicant’s
further employment, and that “reasonable consideration” had been given.
It therefore did not find that the secondment factor had been established
as a rival “paramount consideration”. The Applicant has contended that
the fact that the other considerations referred to by the Secretary-General
were able to outweigh the considerations militating in favour of his re-ap-
pointment casts grave doubt on whether the “paramount consideration”
of the Charter was allowed to operate as it should. However, as recalled
above, “the Court’s proper role is not to retry the case and to attempt to
substitute its own opinion on the merits for that of the Tribunal”
(LCJ. Reports 1982, p. 356, para. 58). The Court is, on balance, unable to
conclude that the Judgement of the Tribunal on this point has been shown
to be in contradiction with the Charter. It found as a fact that there had
been “reasonable consideration” of the Applicant’s case, and by implica-
tion that the Secretary-General had not been under a misapprehension as
to the effect of secondment. The provision of Article 101, paragraph 3, of
the Charter must have been present to the mind of the Tribunal when it
considered the question. In the view of the Court, these findings cannot be
disturbed on the ground of error on a question of law relating to the provi-
sions of the Charter.

90. It has been suggested that the passage of the Tribunal’s Judgement
quoting the Fischman decision amounts to a finding that the Applicant’s
actions on and after 10 February 1983 were suchas to “adversely affect the
interests of the United Nations” and that they cast such doubt on “his
suitability as an international civil servant” that no “reasonable consider-
ation” could possibly lead to a further appointment. This, it is argued, is in
contradiction with the “paramount consideration” defined by Article 101,

53
68 APPLICATION FOR REVIEW (ADVISORY OPINION)

paragraph 3, of the Charter. The Court does not however think that this is
a correct analysis of the Tribunal’s reasoning. The passages quoted in
paragraph 84 were, as already noted, part of a section of the Tribunal’s
Judgement (paras. VIII-XIIT) dealing with the Applicant’s argument
that “a new contractual relationship could have been assumed to have
been created between him and the Respondent” subsequently to the
events of 10 February 1983. The Tribunal was being asked to interpret
the action taken or not taken by the administration at this time as indica-
ting the existence of such a new tacit agreement. It was not at this stage
of its Judgement contemplating the question of “reasonable considera-
tion”: this is perfectly clear from the two paragraphs (paras. XIII and
XIV) immediately following that in which reference is made to the
Fischman case. Paragraph XIII contains the following conclusion:

“In view of the foregoing, the Tribunal concludes that... no tacit
agreement existed between the Applicant and the Respondent be-
tween 10 February 1983 and 26 December 1983 changing the charac-
ter of their relationship”,

and paragraph XIV reads as follows:

“With these conclusions in mind the Tribunal considered the
Applicant’s plea that he was entitled to, but was denied, the right to
receive ‘every reasonable consideration’ in terms of paragraph 5 of
General Assembly resolution 37/126, IV, of 17 December 1982.”

The latter plea is the subject of paragraphs XIV to XIX of the Judgement.
The Court considers that the words “With these conclusions in mind”
cannot be read as importing into the discussion of the question of reason-
able consideration the whole argument of the impact of change of nation-
ality on “suitability”. If it had been the view of the Tribunal that the
“essential guidance” referred to in the Fischman decision was determi-
native of the question of reasonable consideration, it would merely have
had to say so in paragraph XIV of its Judgement, and proceed no further.

*

91. There remains one further argument to be examined in connection
with the suggestion that the Tribunal committed an error of law relating to
the provisions of Article 101, paragraph 3, of the Charter. The Tribunal
itself in its Judgement saw no need to refer to that Article, but it was
referred to by Vice-President Kean in his dissenting opinion. He was
discussing the statement in the letter of 21 December 1983 addressed to
the Applicant (quoted in paragraph 14 above) that

54
69 APPLICATION FOR REVIEW (ADVISORY OPINION)

“At the time your present appointment was made your Govern-
ment agreed to release you for service under a one-year contract, the
Organization agreed so to limit the duration of your United Nations
service, and you yourself were aware of that arrangement which,
therefore, cannot give you any expectancy of renewal without the
involvement of all the parties originally concerned.”

Mr. Kean’s comment on this aspect of the case was as follows:

“In the Applicant’s case, there was in the circumstances no possi-
bility, and no desire on the part of the Government or of the Appli-
cant, that he should rejoin the service of that Government, from
which he had recently resigned. The only effect, therefore, of a sup-
posed preclusive agreement (expressed or implied) would have
been to prevent the Applicant from being employed, then or at any
future time, by the United Nations, however valuable or necessary his
services might be. It cannot be believed that the Respondent would
ever have been a party to so unreasonable an agreement, bearing
in mind the provision of Article 101.3 of the Charter of the United
Nations that ‘the paramount consideration in the employment of the
staff ... shall be the necessity of securing the highest standards of
efficiency, competence, and integrity’. (Emphasis added.)”

Thus Mr. Kean’s finding was that such an agreement did not exist; but it
appears that if such an agreement had existed it would, in his view at least,
have been contrary to Article 101, paragraph 3, of the Charter.

92. If therefore the Tribunal relied on the agreement of the Organi-
zation “to limit the duration of [the] United Nations service” of the
Applicant, as a basis for finding that he was ineligible for a career ap-
pointment, and not entitled to “every reasonable consideration” with such
appointment in view, then it would be necessary to consider whether
this constituted an error on a question of law relating to the provisions of
Article 101, paragraph 3, of the Charter. It does not however appear to
the Court that such was the reasoning of the Tribunal. It noted that

“In his letter of 21 December 1983 addressed to the Applicant, the
Respondent concluded that, since the involvement of all parties con-
cerned was necessary for the renewal of the Applicant’s appoint-
ment, such renewal was impossible in the circumstances” (para. IV),

and observed that this accorded withthe Tribunal’s own jurisprudence on
secondment. The conclusion it based on this was however merely that the
Applicant had not established “that he had a legal expectancy of any type
of further appointment” (para. VI). It did not find that secondment barred
him from “reasonable consideration” under resolution 37/126; on the

55
70 APPLICATION FOR REVIEW (ADVISORY OPINION)

contrary, as emphasized earlier in this opinion, it found that such consi-
deration was given. Accordingly, whether Mr. Kean’s assessment of the
effect of Article 101, paragraph 3, of the Charter be correct or not, there
was no need for the Tribunal to express a view on the matter, and it did
not do so. Therefore, in this respect the Tribunal cannot have committed
an error of law relating to that provision of the Charter.

x Ox

93. The Applicant next invokes Article 8 of the Charter as being a
provision by reference to which the Tribunal committed an error on a
question of law. That Article provides:

“The United Nations shall place no restrictions on the eligibility of
men and women to participate in any capacity and under conditions
of equality in its principal and subsidiary organs.”

The Article is generally understood to prohibit any discrimination on the
basis of sex, a question of no relevance whatever in the present proceed-
ings. The Applicant however propounds the novel view that “the Article is
framed so as to have broader application” and that it prohibits “any res-
triction on the eligibility of any person to participate in any organ of the
United Nations under conditions of equality”. Whatever merit, if any, this
contention may have, the Court is not called upon to deal with it, for two
reasons. In the first place, the point was not taken before the Tribunal.
While the Tribunal might be guilty of an error of law in relation to the
plain meaning of a provision of the Charter, even if that provision were
not pleaded before it, it cannot be criticized for failing to foresee and deal
with a novel interpretation of the Charter which was never brought to
its attention. Secondly, in any event, the Applicant’s contention proves
to be based, once again, on the view that the Secretary-General had
classified him as ineligible for any further employment, and thus did
not give reasonable consideration to his case. He argues that “What
Article 8 prohibits is any restriction on eligibility to serve. This does not
prohibit the consideration of other factors in any particular employment
decision”. Nor does the Applicant “challenge the Secretary-General’s
discretionary powers of appointment”. Since the Tribunal found that
there had been no exclusion of eligibility, but simply a decision, after
reasonable consideration, not to offer appointment, Article 8, even in
the wide interpretation contended for by the Applicant, has no relevance
whatever.

56
71 APPLICATION FOR REVIEW (ADVISORY OPINION)

94. Finally, the Applicant asserts that the Tribunal erred on a question
of law relating to Article 2, paragraph 1, of the Charter, namely: “The
Organization is based on the principle of the sovereign equality of all its
Members”, coupled with Article 100, paragraph 2:

“Each Member of the United Nations undertakes to respect the
exclusively international character of the responsibilities of the
Secretary-General and the staff and not to seek to influence them in
the discharge of their responsibilities.”

The Applicant concedes that the Tribunal was not asked to adjudicate the
policies of any individual government, and had no competence to do so,
but contends that it was asked to adjudicate the obligations of the Secre-
tary-General under the Charter and the Staff Rules. However he argues
that

“If the policies of an individual government conflict with the obli-
gations of the Secretary-General to treat all staff members equally, to
give paramount consideration to the principle of merit, to neither
seek nor receive instructions from any outside authority, the Secre-
tary-General must, in the words of [the ILO Administrative Tribunal
in the case of] Rosescu, safeguard the interests of the organization and
give them priority over others.”

95. It is however by no means clear what the decision of the Tribunal
ought, according to the Applicant, to have been in order to respect these
provisions of the Charter. As noted in paragraph 76 above, the Applicant
does not allege that in refusing him further employment, the Secretary-
General was merely carrying out the instructions of a government, or that
the Secretary-General is precluded from taking into consideration formal
representations made to him by member States. The complaint here ex-
amined thus appears to be that a certain government brought pressure to
bear on the Secretary-General of a kind which contravened Article 100,
paragraph 2, of the Charter. If the Tribunal had considered that this was
the case, it could either have found that the Secretary-General bowed to
that pressure, or that he did not. If it found that he did not, there was no
non-observance of the Applicant’s contract of employment or his terms of
appointment, within the meaning of Article 2 of the Tribunal’s Statute. In
that event, even if there had been evidence (which there was not) that a
member State had behaved in violation of Article 100, paragraph 2, of the
Charter, the Tribunal would not have been justified in making any finding
in that respect, and could not therefore be criticized for not doing so. If it
had found that the Secretary-General did bow to pressure, he could have
been in breach of Article 100, paragraph 1, of the Charter, already dis-
cussed above. In fact, however, the Tribunal expressly found that

“there has been no allegation, and far less any evidence, that the Re-

57
72 APPLICATION FOR REVIEW (ADVISORY OPINION)

spondent ... had in any manner let the wishes of a Member State
prevail over the interests of the United Nations and thus disregarded
his duties under Article 100, paragraph 1, of the Charter” (para.
XIX).

The Court can therefore see no possibility of an error of law by the Tribu-
nal relating to Articles 2 and 100, paragraph 2, of the Charter.

96. In respect of the second question addressed to it by the Committee
in this case, the Court concludes that the Tribunal, in its Judge-
ment No. 333, did not err on a question of law relating to the provisions
of the Charter. The reply to that question also must therefore be in the
negative.

97. For these reasons,
THE COURT,

A. Unanimously,

Decides to comply with the request for an advisory opinion;
B. Is of the opinion:

(1) with regard to Question 1,

unanimously,

That the United Nations Administrative Tribunal, in its Judgement
No. 333 of 8 June 1984 (AT/DEC/333), did not fail to exercise juris-
diction vested in it by not responding to the question whether a legal
impediment existed to the further employment in the United Nations
of the Applicant after the expiry of his fixed-term contract on 26 De-
cember 1983;

(2) with regard to Question 2,
by eleven votes to three,

That the United Nations Administrative Tribunal, in the same Judge-
ment No. 333, did not err on any question of law relating to the provisions
of the Charter of the United Nations.

IN FAVOUR: President Nagendra Singh; Vice-President Mbaye; Judges Lachs,
Ruda, Elias, Oda, Ago, Sette-Camara, Bedjaoui, Ni and Tarassov;
AGAINST: Judges Schwebel, Sir Robert Jennings and Evensen.

58
73 APPLICATION FOR REVIEW (ADVISORY OPINION)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of May, one thou-
sand nine hundred and eighty-seven, in two copies, one of which will be
placed in the archives of the Court and the other transmitted to the Secre-
tary-General of the United Nations.

(Signed) NAGENDRA SINGH,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judge Lacus appends a declaration to the Advisory Opinion of the
Court.

Judges ELIAS, ODA and AGo append separate opinions to the Advisory
Opinion of the Court.

Judges SCHWEBEL, Sir Robert JENNINGS and EVENSEN append dis-
senting opinions to the Advisory Opinion of the Court.

(Initialled) N.S.
(Initialled) E.V.O.

59
